 

Exhibit 10.1

 

FOIA CONFIDENTIAL TREATMENT REQUEST BY

INVENTERGY GLOBAL, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

 

***CONFIDENTIAL TREATMENT REQUESTED***   Note: The portions hereof for which
confidential treatment are being requested are denoted with “[***]”

 

RESTRUCTURING AGREEMENT

 

This RESTRUCTURING AGREEMENT (this “Agreement”) dated as of December 22, 2016 is
entered into by and among Inventergy Global, Inc., a Delaware corporation
(“Parent”) and Inventergy, Inc. (“Owner”, and, collectively, together with
Parent and Parent’s other subsidiaries (“Subsidiaries”), the “Company”), and DBD
Credit Funding, LLC as collateral agent (the “Collateral Agent”) and the
“Investors” listed on the signature pages hereto (the “Investors”), and, upon
the Amendment Effective Date (as defined below), will amend that certain Amended
and Restated Revenue Sharing and Note Purchase Agreement between the Company,
the Collateral Agent and the Investors originally dated as of October 1, 2014
and amended and restated as of February 25, 2015, and further amended as of
October 30, 2015, as of November 30, 2015, as of March 1, 2016, as of August 19,
2016, as of September 26, 2016, as of November 11, 2016 and as of December 5,
2016 (such Agreement, as so amended, the “Existing Agreement”). Capitalized
terms used in this Agreement and not otherwise defined shall have the meanings
provided in the Existing Agreement.

 

RECITALS

 

WHEREAS, the Investors and the Company have agreed to the amendments set forth
herein and, subject to the terms and conditions hereof, a comprehensive
restructuring of the Obligations on the terms and conditions set forth herein,

 

NOW THEREFORE, in consideration of the mutual agreements contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree, upon the satisfaction of the
conditions set forth in Section 6.1 hereof, as follows:

 

1.DEFINITIONS

 

1.1.          Certain Defined Terms. Capitalized terms used in this Agreement
and not otherwise defined shall have the meanings set forth in Appendix I to the
Existing Agreement, except that the following term shall be amended and restated
as follows:

 

“Patents” means all of the Company’s letters patent, including, without
limitation, the letters Patent set forth on Schedule I(a) to this Agreement,
whether registered in the United States or any other jurisdiction, all
registrations and recordings thereof, including all re-examination certificates
and all utility models, including registrations, recordings and pending
applications, and all reissues, continuations, divisions, continuations-in-part,
renewals, improvements or extensions thereof, and the inventions disclosed or
claimed therein. “Patent” shall also include any letters Patent or rights
thereunder which the Company receives from a third party as payment or in
partial payment in connection with any Monetization Activities by the Company of
the Patents.

 



 

 

 

“Transactions” means, collectively and individually, the amendment to the
Revenue Stream that is reflected in Section 2.2, the Restructuring, the
establishment of the SPE and the transfer of the Patents to the SPE as herein
provided and all other transactions set forth in this Agreement.

 

2.EXCHANGE AND AMENDMENTS TO EXISTING AGREEMENT

 

2.1.          Exchange. Subject to the timely satisfaction of the conditions set
forth in Section 6.2, from and after the Restructuring Effective Date (defined
below), the Revenue Stream and the Note Obligations shall be deemed exchanged
for the restructured revenue share described in Section 2.2) (the “Restructured
Revenue Share” and such exchange, the “Restructuring”), and the Revenue Stream
and the Note Obligations shall be deemed to be fully satisfied and discharged by
the issuance to the Investors of the Restructured Revenue Share, which shall
henceforth constitute “Obligations” under the Agreement. More particularly, for
federal, state and local income tax purposes, in connection with the formation
of the SPE (as defined in Section 2.5), the Revenue Stream and the Note
Obligations shall be deemed to have been contributed to the SPE in exchange for
an interest in the SPE represented by the Restructured Revenue Share. Following
the Restructuring, all references to the “Obligations” in any Collateral
Documents or other Documents executed in connection with the Existing Agreement
or this Agreement shall include the Obligations as defined in this Section 2.1
and all references to the “Note Obligations” in any such Collateral Documents or
other Documents shall be removed, or, if applicable, replaced with “Obligations”
as defined herein.

 

2.2.          Modifications to Revenue Stream; Restructured Revenue Share.

 

2.2.1.       Modification to Revenue Stream. From and after the Amendment
Effective Date, all proceeds to the Company of a sale or license, whether
exclusive or non-exclusive, of all or a portion of the Patents or any other
transaction that gives rise to Monetization Revenues (each a “Realization
Event”) shall be deposited in the Cash Collateral Account, which shall be under
the full and exclusive control of the Collateral Agent as described in Section
6.11 of the Existing Agreement, or, if directed by the Collateral Agent, paid
over directly to the Collateral Agent or to such other account as is designated
by the Collateral Agent, and all such proceeds shall be applied as follows:

 

i)First, to pay third party expenses that arise in connection with, or are due
upon the occurrence of, such Realization Event that are either (x) incurred by
the Company at the direction of the Collateral Agent, (y) incurred by the
Collateral Agent or (z) constitute broker fees and other amounts that are due on
account of the existing arrangements described on Schedule 2.2(i) (the payees
under such arrangements, “Service Providers”).

 

ii)Second, solely to the extent such Realization Event is attributable to the
Nokia Portfolio, up to $2,200,000 to pay outstanding principal amounts due under
the Nokia PPA (the “Nokia Debt”) until the Nokia Debt is paid in full
(excluding, for the avoidance of doubt, any accrued interest or other charges on
the Nokia Debt, which shall be the sole responsibility of the Company and shall
not be paid with Monetization Revenues).

 



 -2- 

 

 

iii)Third, solely to the extent the applicable Realization Event triggers a
payment with respect to a retained interest of a Prior Owner due under the
Panasonic PPA or Huawei PRAA that is described on Schedule 2.2(iii) (a “Retained
Interest”), to such Prior Owner in amounts so required.

 

iv)Fourth, to the Investors until the Note Obligations have been paid in full;

 

v)Fifth, to the Investors until they have received an amount equal to the sum of
(x) 100% of any Cash Advances plus (y) 20% interest, compounded annually, on any
Cash Advances that are outstanding from time to time plus (z) the difference
between (i) $30.5 million minus (ii) any amounts applied to the Note Obligations
after the Amendment Effective Date (the amounts described in this clause (v),
the “Priority Amount”).

 

vi)Lastly, 70% to the Investors and 30% to the Company (the Investors’ right to
such 70%, the “Contingent Right” and the Company’s right to such 30%, the
“Company Residual”); provided, that to the extent that the Company has failed to
pay in full the accrued interest and other charges on the Nokia Debt, the
Company Residual shall be surcharged in amounts necessary to make such payment,
and such surcharged amounts shall instead be paid over to Nokia to satisfy such
amounts.

 

2.2.2.       From and after the Restructuring Effective Date, the Company shall,
to the extent directed by the Collateral Agent or the managing member of the SPE
(the “SPE Manager”), execute such directions as are requested by the Collateral
Agent or by the SPE Manager to cause all Monetization Revenues, including,
without limitation proceeds of any Realization Event, to paid to the SPE to such
account as is designated by the Collateral Agent and/or by the SPE Manager, and
to the extent that any such proceeds are received by the Company, the Company
shall (or to the extent such amounts are deposited in the Cash Collateral
Account the Collateral Agent may) immediately pay such amounts to the SPE. Any
such proceeds shall be applied by the Company, Collateral Agent and/or SPE as
follows:

 

i)First, to pay amounts described in Section 2.2.1(i) above and to pay any such
third party expenses that are incurred by the SPE.

 

ii)Second, solely to the extent such Realization Event is attributable to the
Nokia Portfolio, to make principal payments on the Nokia Debt, as described in
Section 2.2.1(ii) above and from and after the Restructuring Effective Date,
following payment in full of the Nokia Debt, and subject to the Company having
fulfilled its obligations with respect to the payment of interest and other
charges on the Nokia Debt, to reimburse the Company for any payments of
principal (but not interest or other charges) made by the Company on the Nokia
Debt following the Amendment Effective Date.

 



 -3- 

 

 

iii)Third, solely to the extent the applicable Realization Event triggers a
payment with respect to a Retained Interest, to make the payments to such
applicable Prior Owner that are described in Section 2.2.1(iii) above.

 

iv)Fourth, to the Investors until they have received an amount equal to the
remaining Priority Amount.

 

v)Lastly, 70% to the Investors in respect of the Contingent Right and 30% to the
Company in respect of the Company Residual; provided, that to the extent that
the Company has failed to pay in full the accrued interest and other charges on
the Nokia Debt, the Company Residual shall be surcharged in amounts necessary to
make such payment, and such surcharged amounts shall instead be paid over to
Nokia to satisfy such amounts.

 

2.3.          Payment of Expenses; Cash Advances. From and after the Amendment
Effective Date, the Company shall remain and be fully responsible for all
expenses related to the maintenance, prosecution and enforcement of the Patents
(“Maintenance Fees”), and shall be fully responsible to pay any interest or
other charges (including late payment charges) on the Nokia Debt when required
to be paid under the Nokia PPA, and to make payments of principal on the Nokia
Debt when due, to the extent that there are not available Monetization Revenues
from the Patents acquired pursuant to the Nokia PPA when any such principal
payment is required to be paid under the Nokia PPA. Notwithstanding the
foregoing, subject to, and following the occurrence of, the Restructuring
Effective Date, the SPE shall be responsible for, and shall pay (and shall
promptly reimburse the Company for) any Maintenance Fees that both accrued and
first became due and payable from and after December 22, 2016. From and after
the Amendment Effective Date, the Investors shall have the right, but no
obligation, to advance expenses to pursue Monetization Activities (whether
directly or, after the Restructuring, by contributions of capital to the SPE)
and, in addition, shall have the right, but no obligation, to make any payments
that the Company is required to pay with respect to Maintenance Fees, the Nokia
Debt or otherwise pursuant to this Section 2.3, or other provisions of this
Agreement to the extent that the Company fails to timely make such payment (any
amounts funded by the Investors for the payment of such expenses and any amounts
incurred by the Investors or the Collateral Agent or, following the
Restructuring, the SPE, for Maintenance Fees, Monetization Expenses, the payment
of other expenses which the Company is obligated to pay, or to enforce its
rights under this Agreement, including in connection with the exercise of
remedies, or otherwise incurred in accordance with this Agreement, “Cash
Advances”). After the Amendment Effective Date, regardless whether the
Restructuring occurs the Investors, and after the Restructuring Effective Date,
the SPE Manager, shall have the absolute discretion to make decisions on what
Monetization Activities to fund and whether or not to make Cash Advances,
including to make determinations in their sole discretion as to the abandonment
of any Patent.

 



 -4- 

 

 

2.4.          Management of Patents and Monetization Activities. From and after
the Amendment Effective Date, the Collateral Agent and the Investors, and from
and after the Restructuring Effective Date, the SPE Manager, shall have the sole
and absolute discretion to make any and all decisions, and in any manner they
see fit for any purpose, relating to, and shall otherwise fully, solely,
absolutely and irrevocably control in all respects, the Patents and any
Monetization Activities, including by way of example and not limitation: (x) the
initiation, direction, termination, conclusion or negotiation of any assignment,
sale or license (whether directly or through multiple tiers or sub-licensees) of
any Patent or any other type of a Monetization Activity of any nature or
description; (y) the maintenance or abandonment, in whole or in part, of any one
or more of the Patents; or (z) the discretion to make or to decline to make Cash
Advances. The Company shall promptly and fully follow all of the Collateral
Agent’s (and, following the Restructuring, the SPE Manager’s) directions and
instructions with respect to, and closely cooperate in any proceeding,
transactions or otherwise with Collateral Agent and such SPE Manager and its
respective legal representative and implement, the foregoing, including by
executing and delivering all pertinent instruments (including powers of
attorney), documents or agreements, making any filings and taking all other
necessary or appropriate actions to that effect, as instructed in writing by the
Collateral Agent, the Investors, the SPE Manager or their legal representatives.
The Company hereby grants the Collateral Agent and, upon the Restructuring
Effective Date shall grant to the SPE Manager, a power-of-attorney to take all
steps in the Company’s name in furtherance of the foregoing, and agrees to
promptly on request of the Collateral Agent or the SPE Manager execute and
deliver to the Collateral Agent or SPE Manager one or more powers-of-attorney
prepared by the Collateral Agent or SPE Manager, including taking any steps
required for the effectiveness of such powers-of-attorney under the rules of any
applicable jurisdiction. The Company shall at no time take any action or
omission that undermines, is inconsistent with or derogates from such
instructions. Neither the Investors nor the Collateral Agent nor the SPE, nor
the SPE Manager, nor any of its respective representatives shall have any
liability whatsoever to the Company under any theory of law for any reason for
any acts or omissions in connection with the Patents or in connection with any
Monetization Activities. Joe Beyers, for so long as he is an officer or employee
of the Company, shall be available at all reasonable times to the Collateral
Agent and, following the Restructuring, to the SPE Manager, to provide such
commercially reasonable assistance and consultation as to the operation and
enforcement of the Patents as such Person shall request. Without limiting the
foregoing, if and to the extent that the Company enters into any arrangements
with respect to the Patents, transacts any business, signs any documents or
otherwise takes any action or omission of any kind, that is not at the express
advance written direction, or consent of the Collateral Agent and, following the
Restructuring, the SPE Manager of the SPE, such arrangements shall be null and
void ab initio and of no effect, including vis a vis any third party. The
Company shall be fully liable to Collateral Agent and the Investors and,
following the Restructuring, the SPE, for any damages or losses, and Company
shall defend indemnify and hold harmless Collateral Agent and the Investors and
the SPE and the SPE Manager and other representatives from and against, any
claims, suits, damages, penalties or liabilities, sustained or incurred by or
asserted against Collateral Agent or any Investor or the SPE or SPE Manager or
such other representative in connection with or related to Company’s breach of
this Section 2.4.

 



 -5- 

 

 

2.5.          Creation of Special Purpose Entity; Required Approvals.

 

2.5.1.       From and after the Amendment Effective Date, the Company and the
Collateral Agent shall work diligently and in good faith following the Amendment
Effective Date to put in place a newly created special purpose limited liability
company (the “SPE” and such restructuring, the “SPE Structure”) pursuant to
formative and other documentation satisfactory in all respects to the Investors,
to which the Company will contribute the Patents and which will be managed by
the Collateral Agent or its designee and reflecting the economic and other
rights of the parties that are reflected in this Restructuring Agreement. The
economic and other rights of the Company, on the one hand, and the Collateral
Agent and the Investors, on the other, shall be, reflected in the governing
documents of the SPE, which shall be in form and substance satisfactory to the
Collateral Agent. Without limiting the foregoing, the Collateral Agent or its
designee shall be the SPE Manager and the Investors and Owner, or their
respective designees, shall be members of the SPE and the Restructured Revenue
Share and other provisions of this Agreement shall be reflected in the limited
liability company agreement of the SPE; provided that, to the extent the
Collateral Agent deems it preferable, the SPE may be structured as an entity
wholly owned by the Investors or their designees, with the economic and other
rights provided for herein reflected as contractual arrangements between the SPE
and the Company. From and after the Amendment Effective Date, the Company shall
use its best efforts to obtain any necessary shareholder and any necessary or
reasonably requested (in the judgment of the Collateral Agent) third party
consents (including consents of Prior Owners and any Service Providers, to the
extent deemed necessary or reasonably required by the Collateral Agent) to
permit the contribution of the Patents to the SPE, to permit such contribution
to occur without triggering any Retained Interest or other payment obligation,
to confirm that any such Retained Interest or other payment obligation will be
triggered by proceeds of Monetization Revenues to the SPE and not be the
Restructuring itself, and to permit Dispositions of Patents by the SPE without
the need for further consents (it being understood that an obligation on the
part of the SPE to honor a right of first refusal in favor of Panasonic under
the Panasonic Agreement and Huawei under the Huawei Agreement, each as defined
on Schedule 4.6, shall be permitted) (collectively, the “Required Approvals”).
All Required Approvals shall be acceptable to the Collateral Agent in all
respects, including that the Investors, the Collateral Agent, nor the SPE or SPE
Manager shall not be required to assume any obligations of the Company to any
Prior Owners or any Service Providers in connection with any such consents other
than to make distributions of any applicable Monetization Revenues in accordance
with Section 2.2.2 and no modifications shall be made to the terms of any
existing arrangements with Service Providers or Prior Owners in connection with
the pursuit of Required Approvals other than as approved in writing by
Collateral Agent. All of the expenses of the creation of the SPE Structure and
of the pursuit of such Required Approvals, including the expenses of the
Collateral Agent and the Investors (including attorneys’ fees) shall be borne by
the Company or, if the Investors so elect, borne by the Investors as Cash
Advances.

 

2.5.2.       Unless otherwise agreed by the Investors, the SPE Structure shall
be in full force and effect, and the Required Approvals shall have been secured,
no later than March 31, 2017; provided, that if despite the Company’s having
fully complied with Section 2.5.1, the Company has failed to secure such
Required Approvals by March 31, 2017, such failure shall constitute an Event of
Default, but shall not, in and of itself, constitute a Recourse Trigger.

 



 -6- 

 

 

2.6.          Patent License. The Company has, pursuant to the Existing
Agreement, granted to the Collateral Agent for the benefit of the Secured
Parties a non-exclusive, royalty free, license (including the right to grant
sublicenses) with respect to the Patents pursuant to the Patent License
Agreement. The Collateral Agent and the Secured Parties agree that the
Collateral Agent has since December 1, 2015 had, and shall continue to have
following the Amendment Effective Date, the full and irrevocable right to use
such license at any time and that such right shall continue in full force and
effect until such time, if any, that all of the Company’s Obligations under this
Agreement have been fully discharged and completed.

 

2.7.          Tax Treatment.

 

2.7.1.       The Company and the Investors intend and agree that for federal,
state and local income tax purposes, (i) the SPE will be treated as a
partnership, (ii) the Restructuring will be treated as contribution of the
Revenue Stream and Note Obligations to the SPE in exchange for an interest in
the SPE represented by the Restructured Revenue Share, and (iii) that the fair
market value of the Restructured Revenue Share on the date hereof and the
Restructuring Effective Date shall equal the sum of (x) the principal and
accrued interest outstanding under the Note Obligations as of the Restructuring
Effective Date and (y) the fair market value of the Revenue Stream under the
Existing Agreement. The Company and each of the Investors covenant and agree to
report consistently with the foregoing for their financial reporting and income
tax reporting purposes.

 

2.7.2.       Consistent with the Existing Agreement, the Company and each
Investor intend that, for federal, state and local income tax purposes, the
relationship between the Investors and the Company that is created by this
Agreement with respect to the Restructured Revenue Share and the SPE shall be
treated as a continuation of the tax partnership that was created pursuant to
the Existing Agreement with respect to the Revenue Share (the “Tax
Partnership”), with the Investors and the Company being treated as partners of
such partnership, as they have been under the Existing Agreement, but with the
SPE as the entity embodying such partnership, whereas previous to the
Restructuring Effective Date no such entity existed, and the Tax Partnership was
a deemed partnership for federal, state and local income tax purposes.

 

2.7.3.       The Company and each Investor hereby agree that for purposes of
determining the Company’s and each Investor’s distributive share of income,
gain, loss and deduction of the Tax Partnership:

 

2.7.3.1.          The Tax Partnership shall maintain capital accounts for each
of the Company and the Investors consistent with the rules of Treasury
Regulations Section 1.704-1(b); it being understood that under no circumstances
shall any such rule override the economic relationship between the parties as to
their respective shares of the Monetization Revenues set forth in this
Agreement;

 



 -7- 

 

 

2.7.3.2.          As described in the Existing Agreement, in connection with the
original formation of the Tax Partnership, (i) the Investors were deemed to have
purchased from the Company certain rights to exploit the Patents and to have
contributed such rights to the Tax Partnership and (ii) the Company was deemed
to have contributed to the Tax Partnership certain rights to exploit the Patents
having a value set forth in the Existing Agreement. The rights to exploit the
Patents deemed contributed by the Investors and the Company to the Tax
Partnership and described in this provision are collectively referred to herein
as the “Patent Rights”; and

 

2.7.3.3.          The Tax Partnership shall allocate items of income, gain, loss
and deduction to the Company and the Investors in a manner that causes the
capital accounts of the parties to be equal to the amounts payable pursuant to
this agreement if the Tax Partnership sold the Patent Rights and any other
non-cash assets for an amount equal to the book value of the Patent Rights and
any other non-cash assets (as determined pursuant to Treasury Regulations
Section 1.704-1(b)) and distributed the proceeds and any other cash pursuant to
this Agreement.

 

2.7.4.       The Company and each Investor shall file all tax returns and shall
otherwise take all tax and financial reporting positions in a manner consistent
with any treatment described herein. The Company shall be the tax matters
partner of the Tax Partnership.

 

2.7.5.        The Company and each of the Investors will cooperate to provide
each other with any information reasonably requested by any of them in
connection with the preparation or filing of any return, declaration, report,
election, information return or other statement or form filed or required to be
filed with any governmental authority relating to taxes (a “Tax Return”) for any
of them or for or relating to the Tax Partnership. The Company shall be
responsible for preparing and filing any Tax Return for or relating to the Tax
Partnership, and the out-of-pocket costs incurred in connection with the
preparation and filing of any Tax Return for or relating to the Tax Partnership
shall be treated as an expense of the Tax Partnership.

 

2.7.6.       For the avoidance of doubt, no fiduciary relationship is intended
to be created by this Agreement between the Company and any Investor.

 

2.8.          Public Announcements; Statements. Neither the Company nor any
officer or other representative of the Company (including Joe Beyers) shall make
any public filing or announcement, or public issue, or release or deliver to any
person any statement of any kind concerning this Agreement or the subject matter
hereof, including relating to the Transactions or the Restructuring or any
Monetization Activities and including any proxy materials, disclosures or other
distributions relating to any Required Approvals (collectively, a “Release”),
without the Collateral Agent having first had an opportunity to review such
Release and having approved such Release in writing.  The Collateral Agent’s
right to review and approve any Release shall extend, without limitation, to any
Release in the form of an 8-k or other securities filing and, any report issued
to lenders, investors or prospective investors or lenders, any press release
relating to the Transactions or any Monetization Activities.  Other than the
items above, any reports issued by the Company or any officer or other
representative of the Company (including Joe Beyers) to lenders, investors or
prospective investors or lenders or any interviews or any statements delivered
to any person of any kind, and any interview related to the Transactions or any
Monetization Activities may only disclose content that had i) previously been
approved by the Collateral Agent for disclosure or ii) had been previously made
public by a method that was not in violation of this Section.   Without limiting
the foregoing, neither the Company nor any officer or other representative of
the Company (including Joe Beyers) shall, without the prior written approval of
the Collateral Agent, (i) make any type of public announcement  or communication
of any nature or description that identifies or refers to the Investors or the
Collateral Agent or any Affiliate thereof, whether in oral, written, electronic
or other form or (ii) make any written, visual or electronic communication
identifying or referring to the Investors or the Collateral Agent or any of
their Affiliates, other than such disclosures or other submissions as are
legally required and solely to the limited extent so required, and provided that
the Company shall provide the Collateral Agent with prior written notice of any
such proposed disclosure, including the reason therefor, to the extent legally
permissible.

 



 -8- 

 

 

2.9.          Amendments to the Existing Agreement.

 

2.9.1.       Effective as of the Amendment Effective Date, Section 2.2.4.3 of
the Existing Agreement is hereby amended and restated as follows:

 

“2.2.4.3  Amortization. Commencing on the earlier of (x) April 1, 2017 and (y)
the Termination Date, the Company shall make monthly amortization payments on
the Notes in an amount, as of the date of such payment, equal to (x) the then
outstanding principal amount divided by (y) the number of months left until the
Maturity Date. The amount of the monthly amortization payment shall be
calculated by the Company, and provided to the Collateral Agent for review,
initially prior to the first such payment and recalculated following any
optional or mandatory prepayment”.

 

2.9.2.       Effective as of the Amendment Effective Date, Section 6.10 of the
Existing Agreement is hereby amended and restated as follows:

 

“6.10 Minimum Liquidity. The Company shall maintain not less than (x) One
Million Dollars ($1,000,000) in unrestricted cash and Cash Equivalents
(“Liquidity”) from the Closing Date through November 1, 2015, (y) Two Hundred
Thousand Dollars ($200,000) in Liquidity from March 1, 2016 through June 30,
2016, and (z) One Million Dollars ($1,000,000) in Liquidity from and after the
earlier of (x) April 1, 2017 and (y) the Termination Date, in each case not
including amounts on deposit in the Cash Collateral Account except to the extent
the Company is entitled to such amounts and shall provide weekly certifications
demonstrating the Company’s Liquidity. Commencing the Termination Date, such
certifications demonstrating the Company’s Liquidity shall be provided by 5:00
p.m. PST on each Friday (or, if Friday is a bank holiday, on the immediately
preceding day that is not a bank holiday), shall show Liquidity on that day and
shall be accompanied by evidence satisfactory to the Collateral Agent.

 

2.9.3.          Effective on the Restructuring Effective Date, Sections 2.2.4.3
and Section 6.10 shall be replaced with “Intentionally Deleted”.

 

2.9.4.          Appendix 1 to the Existing Agreement is hereby amended by adding
the following new defined term in alphabetical order:

 



 -9- 

 

 

“Termination Date” has the meaning ascribed to such term in the Restructuring
Agreement, dated as of December 22, 2016, among the Company, the Collateral
Agent and the Investors signatory thereto.

 

3.ADDITIONAL CovenAnts

 

From and after the Amendment Effective Date, and until such time, if any, as the
Restructured Revenue Share shall have been fully satisfied and all of the
Company’s obligations under the Existing Agreement have been fully satisfied,
the Company shall comply with the additional covenants set forth in this Section
3.

 

3.1.          Taxes and Other Charges. The Company shall duly pay and discharge,
or cause to be paid and discharged, before the same becomes in arrears, all
taxes, assessments and other governmental charges imposed upon the Company and
its properties, sales or activities, or upon the income or profits therefrom;
provided, however, that any such tax, assessment, charge or claim need not be
paid if the validity or amount thereof shall at the time be contested in good
faith by appropriate proceedings and if the Company shall, in accordance with
GAAP, have set aside on its books adequate reserves with respect thereto;
provided, further, that the Company shall pay or bond, or cause to be paid or
bonded, all such taxes, assessments, charges or other governmental claims
immediately upon the commencement of proceedings to foreclose any Lien which may
have attached as security therefor (except to the extent such proceedings have
been dismissed or stayed).

 

3.2.          Reporting. To the extent any of the following information is not
available to the Investors, the Company shall provide the Investors with a
summary of any material litigation relating to the Patents or the Monetization
Activities, copies of material correspondence, pleadings, judgments, orders,
licenses, settlement agreements or other documents reasonably requested by the
Collateral Agent, and, upon the request of the Collateral Agent, no later than
the 15th day of every month, a report calculating in detail its Monetization
Revenues for the prior month, in each case in form and substance reasonably
satisfactory to the Collateral Agent. The Company shall authorize and direct any
legal counsel or consultant engaged by it to discuss the status of the Company’s
Monetization Activities with the Investors and the Collateral Agent, and shall
instruct all such counsel and consultants to follow the direction of the
Collateral Agent in all matters related to the Monetization Activities and, to
the extent requested by the Collateral Agent, shall authorize and direct any
such legal counsel or consultant to enter into a joint representation such that
the Collateral Agent shall be an additional direct client of such counsel or
consultant. Without limiting the rights of the Collateral Agent under Section
2.4 of this Agreement, the Collateral Agent shall have the full right, power and
authority to engage legal counsel, consultants and brokers on the Company’s
behalf, on such terms as are determined by the Collateral Agent.

 

3.3.          Maintenance of Existence. The Company shall do all things
necessary to preserve, renew and keep in full force and effect and in good
standing its legal existence and authority necessary to continue its business.

 



 -10- 

 

 

3.4.          Compliance with Legal Requirements. The Company shall comply in
all material respects with all valid then existing Legal Requirements applicable
to it, except where compliance therewith shall at the time be contested in good
faith by appropriate proceedings.

 

3.5.          Certain Notices; Reports. The Company shall furnish to each of the
Investors and the Collateral Agent:

 

3.5.1.       Promptly, notice of any dispute, litigation, investigation,
suspension or any administrative or arbitration proceeding by or against the
Company for an amount in excess of $500,000 or affecting the Company’s ownership
rights with respect to the Patents;

 

3.5.2.       promptly upon acquiring knowledge thereof, the existence of any
Default or Event of Default, specifying the nature thereof and what action the
Company has taken, is taking or proposes to take with respect thereto; and

 

3.5.3.       promptly, and in any event within 10 Business Days, such additional
business, financial, corporate affairs and other information as the Collateral
Agent may reasonably request.

 

Each notice pursuant to this Section shall be accompanied by a statement by an
Authorized Officer of the Company, on behalf of the Company, setting forth
details of the occurrence referred to therein (including, if applicable,
describing with particularity any and all clauses of this Agreement or the Other
Documents that may have been breached), and, subject to any requirement of
privilege, stating what action the Company or other Person proposes to take with
respect thereto and at what time.

 

3.6.          Information and Access Rights.

 

3.6.1.       The Company shall permit any Investor or the Collateral Agent and
any of their duly authorized representatives and agents to visit and inspect any
of its property, corporate books, and financial records related to the Patents,
to examine and make copies of its books of accounts and other financial records,
including any such related to the Patents and the Monetization Activities and
Monetization Revenues, and to discuss its affairs, finances, and accounts with,
and to be advised as to the same by, its managers, officers, employees and
independent public accountants (and by this provision the Company hereby
authorizes such accountants to discuss with the Investors the finances and
affairs of the Company. In addition, upon request of the Collateral Agent from
time to time, the Company direct any and all legal counsel or professionals
engaged by the Company to provide the Investors with a status update of any
material development in any litigations or any administrative or arbitration
proceeding related to the Patents. All costs and expenses reasonably incurred by
the Investors and their duly authorized representatives and agents in connection
with the exercise of the Investors’ rights pursuant to this provision shall be
Cash Advances.

 

3.7.          Indebtedness. The Company shall not create, incur, assume or
otherwise become or remain liable with respect to any Indebtedness that is
secured by the Patents or any rights related thereto (other than the obligations
to vendors of the Patents that are set forth on Schedule 4.5 to the Existing
Agreement). The Company shall not incur any other Indebtedness, except at the
express direction of the Collateral Agent, except for:

 



 -11- 

 

 

3.7.1.       indebtedness in respect of the Obligations;

 

3.7.2.       unsecured trade payables that are not evidenced by a promissory
note and are incurred in the Ordinary Course of Business;

 

3.7.3.       the existing Indebtedness set forth on Schedule 6.7 to the Existing
Agreement;

 

3.7.4.       additional unsecured Indebtedness that is subordinated to the
rights of the Investors under this Agreement pursuant to an agreement in form
and substance satisfactory to the Collateral Agent; and

 

3.7.5.       subject to, and from and after the occurrence of, the Restructuring
Effective Date, other indebtedness that is not secured by the Patents or any
Monetization Revenues provided that the holder of such indebtedness has executed
and delivered to the Collateral Agent an agreement in form and substance
acceptable to the Collateral Agent confirming that the holder has no recourse to
the Patents or any proceeds thereof, and acknowledging and consenting and
waiving any claims related to the rights of the Investors under this Agreement
including consenting to the SPE Structure.

 

3.8.          Liens. The Company shall not create, incur, assume or suffer to
exist any Lien upon any Patent or any Monetization Revenues other than the
following (“Permitted Liens”):

 

3.8.1.       Liens securing the Obligations;

 

3.8.2.       the Existing Encumbrances and other non-exclusive licenses that are
entered into at the direction of the Collateral Agent; and

 

3.8.3.       Tax and other statutory or involuntary Liens, in each case arising
in the Ordinary Course of Business for amounts not yet due or that are being
contested in good faith and, in the case of Liens in favor of attorneys or
consultants, if entered into following the Restructuring are pursuant to
agreements entered into at the direction of the Collateral Agent and, in any
event, are not securing claims in excess of amounts that the Company is
retaining under this Agreement (i.e., that the Company is not required to apply
to the Restructured Revenue Share, if any).

 

3.9.          Management of Patents and Patent Licenses.

 

3.9.1.       Management of Patents; Dispositions. The Company shall not make any
Disposition of any Patents or of any equity interests in Owner other than at the
express prior written direction of the Collateral Agent. For the avoidance of
doubt, proceeds of any Disposition of any Patents, or of any equity interest in
Owner, shall constitute Monetization Revenues. Without limiting the foregoing,
the Company shall not (w) make any Disposition of any Patents or of any equity
interests in Owner, (x) commence any new litigation or take any other material
action in furtherance of any Monetization Activities, (y) engage any broker or
other professional in connection with any sale or other Disposition of any
Patent or rights therein, or enter into any arrangements that provide any party
with a right to payment based on the Company’s receipt of Monetization Revenues
(including any contingency fee arrangements) or (z) grant any Lien or other
rights with respect to any Patents, including, without limitation, non exclusive
licensing arrangements, exclusive licensing arrangements or sales of Patents or
interests therein, in each case, other than at the express direction of the
Collateral Agent in its sole discretion.

 



 -12- 

 

 

3.9.2.       Preservation of Patents. Except to the extent consented to by the
Collateral Agent, the Company shall not do or permit any act or knowingly omit
to do any act whereby any of the Patents may lapse, be terminated, or become
invalid or unenforceable or placed in the public domain. Without limiting the
rights of the Collateral Agent under Section 2.4, the Collateral Agent and the
Investors may take all reasonable steps to pursue the registration and
maintenance of each Patent and take all reasonably necessary steps to preserve
and protect each Patent and the Company hereby grants the Collateral Agent a
power-of-attorney to take all steps in the Company’s name in furtherance of the
foregoing, and from and after the Restructuring Effective Date (and otherwise at
the election of the Investors) any expenses related to such actions shall be
Cash Advances and shall be paid by the Investors, either directly to the patent
offices and attorneys or paid by the Company and promptly reimbursed by the
Investors. For the avoidance of doubt, any expenses incurred by the Collateral
Agent and the Investors as described above shall be reimbursed by the Company
promptly upon demand therefor if the Termination Date occurs.

 

3.9.3.       Entry into Agreements. Neither the Company nor any Affiliate of the
Company shall enter into any contract or other agreement with respect to the
Patents that contains confidentiality provisions prohibiting or otherwise
restricting the Company or such Affiliate from disclosing the existence and
content of such contract or other agreement to the Investors and their counsel.
Unless at the specific direction of the Collateral Agent, the Company shall not
enter into any new pledges, assignments, licenses, springing licenses, options,
non-assertion agreements, earn-outs, monetization agreements, profit and revenue
sharing arrangements, derivative interests, fee and recovery splitting
agreements, registered user agreements, shop rights and covenants by the Company
not to sue third persons with respect to any of the Patents.

 

3.10.         Cash Collateral Account. The Company shall cause all Monetization
Revenues to be deposited into the Cash Collateral Account, or as otherwise
directed by the Collateral Agent or SPE Manager and shall provide instructions
to each payor of Monetization Revenues to directly deposit any Monetization
Revenues into the Cash Collateral Account or as so otherwise directed, and the
Company hereby authorizes the Collateral Agent and the SPE Manager to inform any
payor of Monetization Revenues of the Company’s obligation to direct all
Monetization Revenues to the Cash Collateral Account or as otherwise directed as
required hereunder. Periodically, the Collateral Agent and, following the
Restructuring the SPE Manager, shall deliver to the Company a written statement
(each a “Collateral Agent Statement”) with reasonable detail showing the amounts
applied by the Collateral Agent in the Cash Collateral Account or amounts
applied from Monetization Revenues by the SPE Manager. The Cash Collateral
Account shall be under the sole control of the Collateral Agent and the Company
may not have withdrawal rights with respect to, or otherwise exercise control
of, the Cash Collateral Account. The Company shall have access to account
statements from the depositary bank concerning the Cash Collateral Account. In
the event of an Asserted 4.5 Breach by two or more parties, the Collateral Agent
may apply the Monetization Net Revenues in accordance with Section 2.3 of the
Existing Agreement, and such amounts shall be deemed to be Cash Advances.

 



 -13- 

 

 

3.11.        Obligations Under Patent Purchase Agreements. Owner will timely pay
all amounts due that are necessary to not to trigger any re-purchase right of
Panasonic Corporation under Section 4.2 of the Panasonic PPA on or before thirty
(30) days prior to the due date thereof, and shall provide the Collateral Agent
with a Payment Confirmation with respect to such payment. If the Collateral
Agent does not receive a Payment Confirmation by thirty (30) days’ prior to the
applicable payment due date, the Investors shall have the option, at their sole
discretion, to pay the amount due to Panasonic Corporation on Owner’s behalf as
a Cash Advance. For the avoidance of doubt, any failure by Owner to timely make
such payment shall constitute an immediate Event of Default hereunder,
regardless of the Investors having determined to fund such amount.

 

3.12.        Further Assurances. Parent shall cause each of its present or
future direct or indirect Subsidiaries to execute a joinder to this Agreement
with the intent that the assets and operations of any such Subsidiaries shall be
subject to the claims of the Investors and Collateral Agent if a Recourse
Trigger occurs, execute a supplement to the Security Agreement in the form of
Exhibit A to the Security Agreement (the “Security Agreement Supplement”) and
grant a security interest pursuant thereto and execute a Patent Security
Agreement or such other Collateral Documents reasonably requested by the
Collateral Agent.

 

4.            REPRESENTATIOns and warranties.

 

In order to induce the Investors to enter into this Agreement, the Company
hereby represents and warrants to the Investors as of the Amendment Effective
Date and as of the Restructuring Effective Date that:

 

4.1.          Organization and Business. The Company is (a) a duly organized and
validly existing corporation, (b) in good standing under the laws of the
jurisdiction of its incorporation, and (c) has the power and authority,
corporate or otherwise, necessary (i) to enter into and perform this Agreement
and the Documents to which it is a party, and (ii) to carry on the business now
conducted or proposed to be conducted by it.

 

4.2.          Qualification. The Company and each of its Subsidiaries is duly
and legally qualified to do business as a foreign corporation or limited
liability company and is in good standing in each state or jurisdiction in which
such qualification is required and is duly authorized, qualified and licensed
under all laws, regulations, ordinances or orders of public authorities, or
otherwise, to carry on its business in the places and in the manner in which it
is conducted.

 

4.3.          Operations in Conformity with Law, etc. The operations of the
Company and each of its Subsidiaries as now conducted or proposed to be
conducted are not in violation in any material respect of, nor is the Company or
any of its Subsidiaries in default in any material respect under, any Legal
Requirement.

 



 -14- 

 

 

4.4.          Authorization and Non-Contravention. The Company and each of its
Subsidiaries has taken all corporate, limited liability or other action required
to execute, deliver and perform this Agreement and each other Document. All
necessary consents, approvals and authorizations of any governmental or
administrative agency or any other Person of any of the transactions
contemplated hereby shall have been obtained and shall be in full force and
effect. This Agreement and each other Document does not (i) contravene the terms
of any of the Company’s Organization Documents, (ii) conflict with or result in
any breach or contravention of, or the creation of any Lien under, or require
any payment to be made under (x) any Contractual Obligation of the Company or
its applicable Subsidiaries or (y) any material order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which the Company
or any such Subsidiary is subject or (iii) violate any Legal Requirement.

 

4.5.          Intellectual Property. The representations and warranties set
forth in Section 4.5 of the Existing Agreement are true and correct. Without
limiting the foregoing, Owner is the entire, valid, sole and exclusive owner of
all rights, title and interest in and to all of the Patents, including the right
to sue for past, present and future infringement of the Patents, with good and
marketable title thereto, and with the full and absolute right to freely assign,
sell or exclusively license any of the Patents, subject only to the obligation
of the Company to make the payments to Prior Owners that are reflected on
Schedule 2.2(iii).

 

4.6.          Required Approvals. The Company has, as of the date hereof and as
of the Restructuring Effective Date, the full right to assign and grant licenses
with respect to the Patents, and to assign such rights to the Collateral Agent
and to the SPE, free of all liens, claims or encumbrances, and without
triggering any payment obligations to any Prior Owner, Service Provider or other
party, subject only to the consents set forth on Schedule 4.6, all of which have
been obtained other than the consents that are specified as “Required Approvals”
on Schedule 4.6. No payments to any third parties will be triggered by any
Disposition of the Patents by the Company (including the contribution of the
Patents to the SPE) or by any Disposition of the Patents by the SPE (other than
on account of agreements entered into by the SPE), other than the payments to
Prior Owners and Service Providers that are reflected on Schedules 2.2(ii) and
2.2(iii).

 

5.             EVENTS OF DEFAULT:

 

Upon the Amendment Effective Date, Section 5.1 of the Existing Agreement is
amended and restated as follows:

 

5.1.          Events of Default. Each of the following events is referred to as
an “Event of Default”:

 

5.1.1.          Payment. The Company shall fail to make any payment due
hereunder when such payment is due and payable.

 



 -15- 

 

 

5.1.2.       Other Covenants. The Company shall fail to perform or observe any
of the covenants or agreements contained in the Existing Agreement (as amended
hereby) or in this Agreement.

 

5.1.3.       Representations and Warranties. Any representation or warranty of
or with respect to the Company made in the Existing Agreement or this Agreement
or pursuant to or in connection with any Document, or in any financial
statement, report, notice, mortgage, assignment or certificate delivered by the
Company so representing to the other parties hereto in connection herewith or
therewith, shall be false in any material respect on the date as of which it was
made.

 

5.1.4.       Asserted 4.5 Breaches. [***]

 

5.1.5.       Cross Default. Any event of default, after giving effect to any
applicable grace or cure period, with respect to any Indebtedness in excess of
$500,000 of the Company that is on account of a default in any payment under
such Indebtedness shall occur and be continuing if such event of default
continues for thirty days.

 

5.1.6.       Liquidation; etc. The Company shall initiate any action to
dissolve, liquidate or otherwise terminate its existence.

 

5.1.7.       Change of Control. A Change of Control shall have occurred.

 

5.1.8.       [Reserved].

 

5.1.9.       Bankruptcy, etc. The Company shall:

 

5.1.9.1.          commence a voluntary case under the Bankruptcy Code or
authorize, by appropriate proceedings of its board of directors or other
governing body, the commencement of such a voluntary case;

 

5.1.9.2.          (i) have filed against it a petition commencing an involuntary
case under the Bankruptcy Code that shall not have been dismissed within 60 days
after the date on which such petition is filed or (ii) file an answer or other
pleading within such 60-day period admitting or failing to deny the material
allegations of such a petition or seeking, consenting to or acquiescing in the
relief therein provided or (iii) have entered against it an order for relief in
any involuntary case commenced under the Bankruptcy Code;

 

5.1.9.3.          seek relief as a debtor under any applicable law, other than
the Bankruptcy Code, of any jurisdiction relating to the liquidation or
reorganization of debtors or to the modification or alteration of the rights of
creditors, or consent to or acquiesce in such relief;

 

5.1.9.4.          have entered against it an order by a court of competent
jurisdiction (i) finding it to be bankrupt or insolvent, (ii) ordering or
approving its liquidation or reorganization as a debtor or any modification or
alteration of the rights of its creditors or (iii) assuming custody of, or
appointing a receiver or other custodian for, all or a substantial portion of
its property; or

 



 -16- 

 

 

5.1.9.5.          make an assignment for the benefit of, or enter into a
composition with, its creditors, or appoint, or consent to the appointment of,
or suffer to exist a receiver or other custodian for, all or a substantial
portion of its property.

 

5.1.10.     Collateral. Any material provision of any Document shall for any
reason cease to be valid and binding on or enforceable against the Company or
the Company shall so state in writing or bring an action to limit its
obligations or liabilities thereunder; or any Collateral Document shall for any
reason (other than pursuant to the terms thereof) cease to create a valid
security interest in the Collateral purported to be covered thereby or such
security interest shall for any reason (other than the failure of the Collateral
Agent to take any action within its control) cease to be a perfected and first
priority security interest subject only to Permitted Liens.

 

5.1.11.     Patent Ownership. [***]

 

5.1.12.     Repurchase Rights. The conditions (if any at such time) pursuant to
which a Prior Owner may repurchase any Patents are met (provided that the
existence of a right of first refusal as to such Patents, if any, shall not
trigger an Event of Default).

 

5.2.          Remedies Following an Event of Default. If one or more Events of
Default shall occur:

 

5.2.1.       Specific Performance; Exercise of Rights. The Investors (or the
Collateral Agent, acting at the direction of the Investors) may proceed to
protect and enforce such party’s rights by suit in equity, action at law and/or
other appropriate proceeding, either for specific performance of any covenant or
condition contained in any Document, or in aid of the exercise of any power
granted in any Document, including directing the Company to take any action
requested by the Investors (or the Collateral Agent, acting at the direction of
the Investors) in any Monetization Activity regarding the Patents, including,
without limitation, taking any action requested by the Collateral Agent in
furtherance of any sale or license, exclusive or otherwise, of all or a portion
of the Patents.

 

5.2.2.       Acceleration. The Investors or the Collateral Agent may, by notice
in writing to the Company, declare the remaining unpaid amount Note Obligations
(if prior to the Restructuring) and the balance of the Priority Amount to be
immediately due and payable; provided that if a Bankruptcy Event of Default
pursuant to Section 5.1.9 shall have occurred, such amounts shall automatically
become immediately due and payable; and provided, that in such event, the
Company shall immediately and unconditionally be obligated to pay, as liquidated
damages with respect to the Restructured Revenue Share an amount equal to the
sum of (x) any unpaid portion of the Priority Amount plus (y) an amount equal to
the value of the Contingent Right. In the event of an acceleration on account of
a Bankruptcy Event of Default or on account of any Event of Default that arises
from a breach of Sections 2.3, 2.4, 2.5.1, 2.7, 2.8, 3.7, 3.8, 3.9, 3.10, 3.11
or 3.12 or any other Event of Default that materially impairs, delays or impedes
the exercise by the Collateral Agent and the Investors of their control of
Monetization Activities or the Patents, or which directly and materially reduces
the amounts that the Collateral Agent and the Investors receive from any
Monetization Activities (any of the foregoing, a “Recourse Trigger”), the
Company’s obligations hereunder are unlimited in recourse, and are not limited
to the Patents or the proceeds thereof. In the case of an acceleration on
account of an Event of Default not described in the preceding sentence, the
rights of the Investors and the Collateral Agent with respect to the
Restructured Revenue Share only shall be limited to the Patents and the proceeds
thereof (including any Monetization Revenues); provided, that the rights of the
Investors on an acceleration of the Note Obligations shall not be so limited.
Notwithstanding the foregoing in the event of an acceleration on account of a
breach of Section 2.5.2, the proceeds of any foreclosure on the Patents or other
amounts realized on account of any exercise of remedies by the Collateral Agent
or the Investors shall be distributed in accordance with Section 2.2 of this
Agreement.

 



 -17- 

 

 

5.2.3.       Cumulative Remedies. To the extent not prohibited by applicable law
which cannot be waived, each party’s rights hereunder and under the other
Documents shall be cumulative.

 

5.2.4.       Annulment of Defaults. Once an Event of Default has occurred, such
Event of Default shall be deemed to exist and be continuing for all purposes of
this Agreement. For the avoidance of doubt, once an Event of Default has
occurred, all of the rights and remedies of the Collateral Agent and the
Investors arising on account of, and with respect to, such Event of Default
shall be fully available and exercisable until the payment in full of all
Obligations, regardless of any action by the Company to remedy the circumstances
that gave rise to such Event of Default, and regardless of any subsequent action
by the Company. No such action by the parties hereto shall prevent the
occurrence of, or effect a waiver with respect to, any subsequent Event of
Default or impair any rights of the parties hereto upon the occurrence thereof.

 

5.3.          Waivers. To the extent that such waiver is not prohibited by the
provisions of applicable law that cannot be waived, the Company waives:

 

5.3.1.       all presentments, demands for performance, notices of
nonperformance (except to the extent required by this Agreement), protests,
notices of protest and notices of dishonor;

 

5.3.2.       any requirement of diligence or promptness on the part of the
Investors in the enforcement of its rights under this Agreement;

 

5.3.3.       any and all notices of every kind and description which may be
required to be given by any statute or rule of law; and

 



 -18- 

 

 

5.3.4.       any defense (other than indefeasible payment in full) which it may
now or hereafter have with respect to its liability under this Agreement or with
respect to the Obligations.

 

6.             Effectiveness.

 

6.1.          This Agreement shall become effective (the date of such
effectiveness, the “Amendment Effective Date” upon the satisfaction of each of
the conditions set forth in this Section 6.1 to the satisfaction of the
Collateral Agent (provided that the Collateral Agent may waive any such
condition in its sole discretion):

 

6.1.1.       The receipt by the Collateral Agent of the following: (i) fully
executed copies of this Agreement, executed by Parent, Owner and each other
direct or indirect Subsidiary of Parent, (ii) fully executed Security Agreement
Supplement, (iii) updated schedules to each of the Collateral Documents and to
the Existing Agreement in form and substance satisfactory to the Collateral
Agent reflecting any changes thereto, (iv) an officer’s certificate from an
Authorized Officer of the Company certifying that the representations and
warranties of the Company contained in this Agreement are true and correct as of
the date hereof in all material respects and that the conditions set forth in
this Section 6.1 have been fully satisfied, (v) [reserved] (vi) a grant by the
Company to the Collateral Agent of a power-of-attorney to take all steps in the
Company’s name in furtherance of the management of the Patents and Monetization
Activities in form and substance acceptable to the Collateral Agent, (vii) a
grant by the Company to the Collateral Agent of a security interest in the
assets of the Subsidiaries pursuant to the Security Agreement, Security
Agreement Supplement and the Patent Security Agreement and (viii) other
documents and deliverables, including opinions of counsel, required by the
Collateral Agent.

 

6.1.2.       The execution, delivery, and performance by the Company of this
Agreement and each of the Collateral Documents, as applicable, having been duly
authorized by all necessary corporate or other organizational action on the part
of the Company and not (i) violating any material provision of federal, state,
or local law or regulation applicable to the Company, or the Organization
Documents of the Company, or any order, judgment, or decree of any court or
other Governmental Authority binding on any such entity, (ii) conflicting with,
resulting in a breach of, or constituting (with due notice or lapse of time or
both) a default under any material agreement of the Company where any such
conflict, breach or default reasonably be expected to have a Material Adverse
Effect, (iii) resulting in or requiring the creation or imposition of any Lien
of any nature whatsoever upon any assets of the Company, or (iv) requiring any
approval of any holder of Capital Stock of the Company or any approval or
consent of any Person or trigger any payment obligation under any material
agreement (including any PPA), except for the Required Approvals being required
to effect the SPE Structure.

 

6.1.3.       Completion by the Collateral Agent of its confirmatory due
diligence with respect to the Schedules to this Agreement, and with respect to
any updated schedules delivered pursuant to clause 6.1.1(ii), and the
satisfaction of the Collateral Agent with the results of such due diligence.

 



 -19- 

 

 

6.1.4.       The Company’s payment of all fees and expenses (including
attorneys’ fees) to the extent invoiced on or before the Amendment Effective
Date (including, without limitation, reasonable fees and disbursements of Ropes
& Gray LLP) incurred by the Collateral Agent in connection with the preparation,
negotiation, execution and delivery of this Agreement or otherwise owing under
the Existing Agreement; provided, that the Company agrees to promptly pay any
additional such amounts invoiced following the effectiveness of this Agreement.

 

6.2.          The Restructuring reflected in Section 2.1 of this Agreement shall
become effective (the date of such effectiveness, the “Restructuring Effective
Date”) subject to, and upon the satisfaction of each of the conditions set forth
in this Section 6.2 to the satisfaction of the Collateral Agent, time being of
the essence in each applicable such conditions; provided that the Collateral
Agent may waive or extend the time to perform any such condition in its sole
discretion:

 

6.2.1.       The Company shall have submitted to the SEC a draft of its proxy
seeking shareholder approval for the Restructuring, which shall be in form and
substance satisfactory to the Collateral Agent, on or before January 6, 2017.

 

6.2.2.       The Company shall have obtained all of the Required Approvals on or
before March 31, 2017.

 

6.2.3.       The Restructuring (including the contribution of the Patents to the
SPE) shall have been consummated on or before March 31, 2017.

 

6.2.4.       The representations and warranties set forth in Section 4 hereof
shall be true and correct as of the Restructuring Effective Date.

 

6.2.5.       No Default or Event of Default shall have occurred and be
continuing.

 

6.2.6.       The Company’s payment of all fees and expenses (including
attorneys’ fees) to the extent invoiced on or before the Restructuring Effective
Date (including, without limitation, reasonable fees and disbursements of Ropes
& Gray LLP) incurred by the Collateral Agent or otherwise owing under the
Existing Agreement, it being understood that the Company shall remain liable to
pay any such fees and disbursements invoiced following the Restructuring
Effective Date.

 

6.2.7.       (i) A copy of the certificate or articles of incorporation,
certificate of formation, limited liability company agreement or other
constitutive document, including all amendments thereto, of the Company,
certified as of a recent date by the Secretary of State of the state of its
organization and a certificate as to the good standing of the Company as of a
recent date, from such Secretary of State (or, in each case, a comparable
governmental official, if available); (ii) a certificate of the Secretary or
Assistant Secretary of the Company certifying (A) that attached thereto is a
true and complete copy of the by-laws and any limited liability company
agreement of the Company as in effect on the date thereof and at all times since
a date prior to the date of the resolutions described in clause (B) below,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors or managers of the Company authorizing the
execution, delivery and performance of the Documents, and that such resolutions
and consents have not been modified, rescinded or amended and are in full force
and effect, (C) that the certificate or articles of incorporation of the Company
or the applicable subsidiary have not been amended since the date of the last
amendment thereto shown on the certificate of good standing furnished pursuant
to clause (i) above, and (D) as to the incumbency and specimen signature of each
officer executing this Agreement or any other Document on behalf of the Company;
and (iii) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (ii) above.

 



 -20- 

 

 

Unless waived in writing by the Investors, Section 2.1 of this Agreement shall
be automatically voided, and shall be of no further force and effect if any of
the conditions set forth above are not satisfied on or before the date for
performance specified in the applicable subsection or if, for any reason, the
Restructuring Effective Date does not occur by 5:00 p.m. P.S.T on March 31, 2017
(the date of such termination under either such clause (i) or (ii), the
“Termination Date”).

 

7.            Miscellaneous.

 

7.1.          Except as specifically amended or waived above, the Existing
Agreement and the Documents shall remain unchanged and in full force and effect
and are hereby ratified and confirmed. The execution, delivery and effectiveness
of this Agreement and the Collateral Documents, as applicable, shall not operate
as a waiver of any right, power or remedy of the Collateral Agent or any
Investor under the Existing Agreement or any Document, nor constitute a waiver
of any provision of the Existing Agreement or any Document, except solely in the
event that the Amendment Effective Date or the Restructuring Effective Date, as
applicable, occurs and then to the extent as specifically provided by this
Agreement. If there is a discrepancy between the terms of the Existing Agreement
and this Agreement, the terms of this Agreement shall govern. Notwithstanding
the Restructuring, the rights and obligations of the parties under the Existing
Agreement and the other Documents shall survive in full force and effect, except
to the extent modified by this Agreement. Without limiting the foregoing, the
Company’s obligations to pay expenses of the Investors and to indemnify the
Investors under Sections 9.1 and 9.2, respectively, of the Existing Agreement
shall survive and be fully preserved, and the security interests granted under
the Collateral Documents shall continue in full force and effect and shall
secure the Restructured Revenue Share and, unless and until the Restructuring
Effective Date occurs, the Note Obligations. Without limiting the foregoing, the
Company agrees to pay promptly (and in any event within 15 days of receipt of an
invoice therefor) all out-of pocket costs and expenses (including, without
limitation, fees and disbursements of Ropes & Gray, LLP, the Investors’ external
counsel, and of any local counsel in any relevant jurisdiction) incurred, by the
Collateral Agent and the Investors in connection with the Transactions, this
Agreement, the completion of the Restructuring and the enforcement of the rights
of the Collateral Agent and the Investors under this Agreement, the Existing
Agreement and the other Documents. Any breach of this Agreement shall constitute
an Event of Default and give rise to all of the rights and remedies of the
Collateral Agent and the Investors that are provided under this Agreement, the
Existing Agreement and the Collateral Documents.

 

7.2.          This Agreement may be executed in any number of counterparts, and
by different parties hereto on separate counterpart signature pages, and all
such counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of a counterpart signature page by facsimile transmission
or by e-mail transmission of an Adobe portable document format file (also known
as a “PDF” file) shall be effective as delivery of a manually executed
counterpart signature page. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.

 

(The remainder of this page intentionally has been left blank.)

 

 -21- 

 

 

FOIA CONFIDENTIAL TREATMENT REQUEST BY
INVENTERGY GLOBAL, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date and year first above written.

 

  Investors:       CF DB EZ LLC         /s/ Jason Meyer   By: Jason Meyer  
Title: Authorized Signatory

 

 

 

 

FOIA CONFIDENTIAL TREATMENT REQUEST BY
INVENTERGY GLOBAL, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

 

  Collateral Agent:       DBD Credit Funding LLC         /s/ Jason Meyer   By:
Jason Meyer   Title: Chief Administrative Officer

 

 

 

 

FOIA CONFIDENTIAL TREATMENT REQUEST BY
INVENTERGY GLOBAL, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

 

  Company:       INVENTERGY GLOBAL, INC.       /s/ Joseph W. Beyers   By: Joseph
W. Beyers   Title: Chairman & CEO       INVENTERGY, INC.       /s/ Joseph W.
Beyers   By: Joseph W. Beyers   Title: Chairman & CEO       EON COMMUNICATIONS
SYSTEMS, INC.       /s/ Joseph W. Beyers   By: Joseph W. Beyers   Title:
Chairman & CEO       INVENTERGY HOLDING, LLC       /s/ Joseph W. Beyers   By:
Joseph W. Beyers   Title: Managing Member       INVENTERGY INNOVATIONS, LLC    
  /s/ Joseph W. Beyers   By: Joseph W. Beyers   Title: Chairman & CEO/Managing
Member       INVENTERGY IOT, LLC       /s/ Joseph W. Beyers   By: Joseph W.
Beyers   Title: Managing Member       INVENTERGY LBS, LLC       /s/ Joseph W.
Beyers   By: Joseph W. Beyers   Title: Managing Member

 

 A-24 

 

 

Schedule I(a)

 

Inventergy

ID

  Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-001-01   CN1173499   CN   Granted   OFDMA signal transmitting apparatus
and method   CN99800972.5   1999/05/28 13PA01-001-02   EP1001566   EP  
EP-Pending   OFDMA signal transmitting apparatus and method   EP99922578  
1999/05/28 13PA01-001-03   EP1001566   DE   EP-Designated   OFDMA signal
transmitting apparatus and method   EP99922578   1999/05/28 13PA01-001-04  
EP1001566   FR   EP-Designated   OFDMA signal transmitting apparatus and method
  EP99922578   1999/05/28 13PA01-001-05   EP1001566   GB   EP-Designated   OFDMA
signal transmitting apparatus and method   EP99922578   1999/05/28 13PA01-001-06
  EP1001566   IT   EP-Designated   OFDMA signal transmitting apparatus and
method   EP99922578   1999/05/28 13PA01-001-07   EP1001566   NL   EP-Designated
  OFDMA signal transmitting apparatus and method   EP99922578   1999/05/28
13PA01-001-08   JP3515690   JP   Granted   OFDMA signal transmitter and its
method   JP15321498   1998/06/02 13PA01-001-09   US6726297   US   Granted  
OFDMA signal transmission apparatus and method   US09/462491   2000/01/20
13PA01-002-01   JP4864008   JP   Granted   Method of the carrier allotment in
the multiple cell orthogonal frequency division multiple access system  
JP2007545294   2006/11/16 13PA01-002-02   US8009549   US   Granted   Carrier
allocation method in multi cell orthogonal frequency division multiple access
system   US12/092950   2006/11/16 13PA01-003-01   EP1968335   DE   Granted  
Radio communication base station device and pilot transmission method  
EP07706996   2007/01/18 13PA01-003-02   EP1968335   FR   Granted   Radio
communication base station device and pilot transmission method   EP07706996  
2007/01/18 13PA01-003-03   EP1968335   GB   Granted   Radio communication base
station device and pilot transmission method   EP07706996   2007/01/18
13PA01-003-04   JP4832450   JP   Granted   Radio communication base station
device and pilot transmission method   JP2007554946   2007/01/18 13PA01-003-05  
US8416810   US   Granted   Radio communication base station apparatus and pilot
transmission method   US12/160872   2007/01/18 13PA01-004-01   CN100440762   CN
  Granted   OFDM communication device   CN01803504.3   2001/11/14 13PA01-004-02
  DE60143934   DE   Granted   OFDM communication device   DE60143934  
2001/11/14 13PA01-004-03   DE60143978   DE   Granted   OFDM communication device
  DE60143978   2001/11/14 13PA01-004-04   EP1249955   GB   Granted   OFDM
communication device   EP01982773   2001/11/14 13PA01-004-05   EP1249955   FR  
Granted   OFDM communication device   EP01982773   2001/11/14 13PA01-004-06  
EP2161867   GB   Granted   OFDM communication device   EP09178209   2001/11/14
13PA01-004-07   EP2161867   FR   Granted   OFDM communication device  
EP09178209   2001/11/14 13PA01-004-08   JP4000057   JP   Granted   OFDM
communication device   JP2002543837   2001/11/14 13PA01-004-09   US7646702   US
  Granted   OFDM communication apparatus   US10/169716   2002/07/09

 

 A-25 

 

 

Inventergy

ID

  Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-004-10   US8238226   US   Granted   OFDM communication apparatus  
US12/505420   2009/07/17 13PA01-005-01   CN100544237   CN   Granted   Radio base
station apparatus   CN03804886.8   2003/08/01 13PA01-005-02   DE60325861   DE  
Granted   Radio base station apparatus   DE60325861   2003/08/01 13PA01-005-03  
EP1525687   FR   Granted   Radio base station apparatus   EP03766690  
2003/08/01 13PA01-005-04   EP1525687   GB   Granted   Radio base station
apparatus   EP03766690   2003/08/01 13PA01-005-05   JP4098027   JP   Granted  
Radio base station apparatus   JP2002224571   2002/08/01 13PA01-005-06  
US7593317   US   Granted   Radio base station apparatus   US10/503010  
2004/07/29 13PA01-006-06   JP4971172   JP   Granted   Receiving device,
integrated circuit and reception method   JP2007539403   2006/02/28
13PA01-006-07   US7929627   US   Granted   OFDM receiver, integrated circuit and
receiving method   US11/885042   2006/02/28 13PA01-007-01   CN101080893   CN  
Granted   Re-transmission method and transmitting device for multi-antenna
transmission   CN200580043160.3   2005/12/14 13PA01-007-03   JP4863884   JP  
Granted   The retransmission method in multiple antenna transmitting  
JP2006548891   2005/12/14 13PA01-007-04   KR100912762   KR   Granted  
Retransmitting method and transmitting method in multi-antenna transmission  
KR20077013565   2007/06/15 13PA01-007-05   US7826557   US   Granted  
Retransmitting method and transmitting method in multi-antenna transmission  
US11/721911   2005/12/14 13PA01-008-01   EP1895679   DE   Granted   MIMO antenna
apparatus controlling number of streams and modulation and demodulation method  
EP07115147   2007/08/29 13PA01-008-02   EP1895679   GB   Granted   MIMO antenna
apparatus controlling number of streams and modulation and demodulation method  
EP07115147   2007/08/29 13PA01-008-03   JP4837638   JP   Granted   MIMO antenna
apparatus and wireless communication apparatus having it   JP2007222315  
2007/08/29 13PA01-008-04   US7792084   US   Granted   MIMO antenna apparatus
controlling number of streams and modulation and demodulation method  
US11/892886   2007/08/28 13PA01-009-01   JP4864000   JP   Granted   The radio
communication base station device and the radio communication method in multiple
carrier communicating   JP2007529557   2006/08/04 13PA01-009-03   US8064393   US
  Granted   Wireless communication base station apparatus and wireless
communication method in multicarrier communication   US11/997841   2006/08/04
13PA01-010-01   CN101502025   CN   Granted   Wireless communication base station
device and wireless communication method   CN200780028893.9   2007/10/12
13PA01-010-02   EP2051410   EP   EP-Pending   Wireless communication base
station device and wireless communication method   EP07829721.5   2007/10/12
13PA01-010-03   EP2051410   DE   EP-Designated   Wireless communication base
station device and wireless communication method   EP07829721.5   2007/10/12

 

 A-26 

 

 

Inventergy

ID

  Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-010-04   EP2051410   FR   EP-Designated   Wireless communication base
station device and wireless communication method   EP07829721.5   2007/10/12
13PA01-010-05   EP2051410   GB   EP-Designated   Wireless communication base
station device and wireless communication method   EP07829721.5   2007/10/12
13PA01-010-06   EP2051410   FI   EP-Designated   Wireless communication base
station device and wireless communication method   EP07829721.5   2007/10/12
13PA01-010-07   EP2051410   SE   EP-Designated   Wireless communication base
station device and wireless communication method   EP07829721.5   2007/10/12
13PA01-010-08   JP4903033   JP   Granted   Wireless communication base station
device and wireless communication method   JP2006344925   2006/12/21
13PA01-010-09   US8270332   US   Granted   Wireless communication base station
device and wireless communication method   US12/377373   2007/10/12
13PA01-010-10   US8582573   US   Granted   Radio communication base station
apparatus and radio communication method   US13/590841   2012/08/21
13PA01-011-01   BR9906339   BR   Granted   Radio communication apparatus and
transmission rate control method   BRPI9906339-5   1999/04/19 13PA01-011-02  
CA2293606   CA   Granted   Radio communication apparatus and transmission rate
control method   CA2293606   1999/04/19 13PA01-011-03   CN1130944   CN   Granted
  Radio communication device and method for controlling transmission rate  
CN99800567.3   1999/04/19 13PA01-011-04   DE69903110   DE   Granted   Radio
communication apparatus and transmission rate control method   DE69903110  
1999/04/19 13PA01-011-05   DE69914351   DE   Granted   Radio communication
apparatus and transmission rate control method   DE69914351   1999/04/19
13PA01-011-06   EP1122965   FR   Granted   Radio communication device and method
of controlling transmission rate   EP01106695   1999/04/19 13PA01-011-07  
EP1122965   FI   Granted   Radio communication device and method of controlling
transmission rate   EP01106695   1999/04/19 13PA01-011-08   EP1122965   GB  
Granted   Radio communication device and method of controlling transmission rate
  EP01106695   1999/04/19 13PA01-011-09   EP1122965   IT   Granted   Radio
communication device and method of controlling transmission rate   EP01106695  
1999/04/19 13PA01-011-10   EP1122965   NL   Granted   Radio communication device
and method of controlling transmission rate   EP01106695   1999/04/19
13PA01-011-11   EP0986282   FR   Granted   Radio communication device and method
of controlling transmission rate   EP99913715   1999/04/19 13PA01-011-12  
EP0986282   FI   Granted   Radio communication device and method of controlling
transmission rate   EP99913715   1999/04/19 13PA01-011-13   EP0986282   GB  
Granted   Radio communication device and method of controlling transmission rate
  EP99913715   1999/04/19 13PA01-011-14   EP0986282   IT   Granted   Radio
communication device and method of controlling transmission rate   EP99913715  
1999/04/19 13PA01-011-15   EP0986282   NL   Granted   Radio communication device
and method of controlling transmission rate   EP99913715   1999/04/19
13PA01-011-16   ES2214356   ES   Granted   Radio communication device and method
of controlling transmission rate   ES01106695   1999/04/19 13PA01-011-17  
ES2184430   ES   Granted   Radio communication device and method of controlling
transmission rate   ES99913715   1999/04/19

 

 A-27 

 

 

Inventergy

ID

  Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-011-18   JP4738451   JP   Granted   Communication terminal apparatus and
communication method therefor   JP2008194038   2008/07/28 13PA01-011-19  
US6400929   US   Granted   Radio communication device and method of controlling
transmission rate   US09/424843   1999/12/06 13PA01-011-20   US6381445   US  
Granted   Radio communication device and method of controlling transmission rate
  US09/648742   2000/08/28 13PA01-011-21   US6366763   US   Granted   Radio
communication device and method of controlling transmission rate   US09/648756  
2000/08/28 13PA01-011-22   US6370359   US   Granted   Radio communication device
and method of controlling transmission rate   US09/648757   2000/08/28
13PA01-011-23   US6487394   US   Granted   Radio communication device and method
of controlling transmission rate   US09/649003   2000/08/28 13PA01-011-24  
US6597894   US   Granted   Radio communication device and method of controlling
transmission rate   US09/649006   2000/08/28 13PA01-011-25   US6505035   US  
Granted   Radio communication apparatus and transmission rate control method  
US10/052261   2002/01/23 13PA01-011-26   US6973289   US   Granted   Radio
communication device and method of controlling transmission rate   US10/057897  
2002/01/29 13PA01-011-27   US6611676   US   Granted   Radio communication
apparatus and transmission rate control method   US10/083553   2002/02/27
13PA01-011-28   US7636551   US   Granted   Radio communication device and method
of controlling transmission rate   US11/228339   2005/09/19 13PA01-012-01  
US6637001   US   Granted   Apparatus and method for image/voice transmission  
US09/650743   2000/08/30 13PA01-013-02   CN1266868   CN   Granted  
Communication terminal device and decoding method   CN01804109.4   2001/11/22
13PA01-013-03   JP3399923   JP   Granted   Decoding device and decoding method  
JP2000362431   2000/11/29 13PA01-013-04   US6813323   US   Granted   Decoding
method and communication terminal apparatus   US10/182270   2002/07/25
13PA01-014-01   JP3522700   JP   Granted   Channel detecting apparatus and
method therefor   JP2001023713   2001/01/31 13PA01-014-02   JP3526271   JP  
Granted   Decoding device and decoding method   JP2001031850   2001/02/08
13PA01-014-03   JP3492637   JP   Granted   Decoding device and decoding method  
JP2001046559   2001/02/22 13PA01-014-04   KR100727732   KR   Granted   Decoding
device and decoding method   KR20057021280   2005/11/09 13PA01-014-05  
US6734810   US   Granted   Apparatus and method for decoding   US10/221267  
2002/09/10 13PA01-014-06   US6940428   US   Granted   Apparatus and method for
decoding   US10/793737   2004/03/08 13PA01-014-07   US6922159   US   Granted  
Apparatus and method for decoding   US10/793766   2004/03/08 13PA01-015-01  
CN1114324   CN   Granted   Base station, mobile unit communication apparatus and
method of communication between them   CN97119237.5   1997/09/30 13PA01-015-02  
DE69708823   DE   Granted   Spread-spectrum method and system for communication
between a base station and a plurality of mobile units   DE69708823   1997/10/01
13PA01-015-03   EP0836288   FI   Granted   Spread-spectrum method and system for
communication between a base station and a plurality of mobile units  
EP97307725   1997/10/01

 

 A-28 

 

 

Inventergy

ID

  Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-015-04   EP0836288   FR   Granted   Spread-spectrum method and system for
communication between a base station and a plurality of mobile units  
EP97307725   1997/10/01 13PA01-015-05   EP0836288   GB   Granted  
Spread-spectrum method and system for communication between a base station and a
plurality of mobile units   EP97307725   1997/10/01 13PA01-015-06   EP0836288  
SE   Granted   Spread-spectrum method and system for communication between a
base station and a plurality of mobile units   EP97307725   1997/10/01
13PA01-015-08   US6069884   US   Granted   Method of communication between a
base station and a plurality of mobile unit communication apparatus, a base
station, and mobile unit communication apparatus   US08/937005   1997/09/24
13PA01-016-01   AU710430   AU   Granted   Base station equipment for mobile
communication   AU4320797   1997/09/25 13PA01-016-02   CA2238358   CA   Granted
  Base station apparatus for mobile communication   CA2238358   1997/09/25
13PA01-016-03   CN1175592   CN   Granted   Base station equipment for mobile
communication   CN97191312.9   1997/09/25 13PA01-016-04   DE69721224   DE  
Granted   Soft handover method in a sectored base station and base station
therefor   DE69721224   1997/09/25 13PA01-016-05   EP0869629   FR   Granted  
Soft handover method in a sectored base station and base station therefor  
EP97941232   1997/09/25 13PA01-016-06   EP0869629   GB   Granted   Soft handover
method in a sectored base station and base station therefor   EP97941232  
1997/09/25 13PA01-016-07   EP0869629   IT   Granted   Soft handover method in a
sectored base station and base station therefor   EP97941232   1997/09/25
13PA01-016-08   EP0869629   NL   Granted   Soft handover method in a sectored
base station and base station therefor   EP97941232   1997/09/25 13PA01-016-09  
JP4098833   JP   Granted   Mobile communication base station device   JP51549798
  1997/09/25 13PA01-016-10   US6119004   US   Granted   Base station equipment
for mobile communication   US09/068541   1998/05/13 13PA01-017-01   CN1100464  
CN   Granted   Differential detector with error correcting function  
CN98105319.X   1998/02/20 13PA01-017-02   DE69818323   DE   Granted  
Differential detector with error correcting function   DE69818323   1998/02/11
13PA01-017-03   EP0860964   FR   Granted   Differential detector with error
correcting function   EP98301000   1998/02/11 13PA01-017-04   EP0860964   GB  
Granted   Differential detector with error correcting function   EP98301000  
1998/02/11 13PA01-017-06   US6069924   US   Granted   Differential detector with
error correcting function   US09/027510   1998/02/20 13PA01-018-01   CN1262083  
CN   Granted   CDMA radio communication system and its method   CN99110630.X  
1999/07/23 13PA01-018-02   DE69936019   DE   Granted   CDMA radio communication
system and method   DE69936019   1999/07/21 13PA01-018-05   EP0975118   FR  
Granted   CDMA radio communication system and method   EP99114151   1999/07/21
13PA01-018-06   EP0975118   GB   Granted   CDMA radio communication system and
method   EP99114151   1999/07/21 13PA01-018-09   JP3411854   JP   Granted   CDMA
radio communication system and method   JP19480599   1999/07/08

 

 A-29 

 

 

Inventergy

ID

  Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-018-10   JP3411850   JP   Granted   CDMA radio communication system  
JP9142999   1999/03/31 13PA01-018-11   US6636723   US   Granted   CDMA radio
communication system using chip interleaving   US09/359020   1999/07/22
13PA01-019-01   CN1170388   CN   Granted   Commutation method in CDMA  
CN02105576.9   1998/04/15 13PA01-019-02   CN1086524   CN   Granted   Switching
over method for CDMA system and base station of mobile station   CN98106939.8  
1998/04/15 13PA01-019-03   DE69817904   DE   Granted   Handover method in a
spread spectrum communication system   DE69817904   1998/04/14 13PA01-019-04  
DE69824054   DE   Granted   Spread spectrum communication system   DE69824054  
1998/04/14 13PA01-019-05   EP1304899   FR   Granted   Spread spectrum
communication system   EP02026952   1998/04/14 13PA01-019-06   EP1304899   GB  
Granted   Spread spectrum communication system   EP02026952   1998/04/14
13PA01-019-07   EP1304899   NL   Granted   Spread spectrum communication system
  EP02026952   1998/04/14 13PA01-019-08   EP1304899   SE   Granted   Spread
spectrum communication system   EP02026952   1998/04/14 13PA01-019-09  
EP0873034   FR   Granted   Handover method in a spread spectrum communication
system   EP98106758   1998/04/14 13PA01-019-10   EP0873034   GB   Granted  
Handover method in a spread spectrum communication system   EP98106758  
1998/04/14 13PA01-019-11   EP0873034   NL   Granted   Handover method in a
spread spectrum communication system   EP98106758   1998/04/14 13PA01-019-12  
EP0873034   SE   Granted   Handover method in a spread spectrum communication
system   EP98106758   1998/04/14 13PA01-019-13   KR100371837   KR   Granted  
Hand-over method, mobile station apparatus and base station apparatus  
KR20020030497   2002/05/31 13PA01-019-14   US6628630   US   Granted   Spread
spectrum communication method   US09/058881   1998/04/13 13PA01-020-02  
US6404778   US   Granted   Radio communication apparatus   US09/159602  
1998/09/24 13PA01-021-01   CN1134128   CN   Granted   CDMA/TDD mobile
communication system and method   CN99103968.8   1999/03/09 13PA01-021-02  
DE69927200   DE   Granted   CDMA/TDD mobile communication system and method  
DE69927200   1999/03/04 13PA01-021-03   DE69942350   DE   Granted   CDMA/TDD
mobile station and method   DE69942350   1999/03/04 13PA01-021-04   EP1578163  
FR   Granted   CDMA/TDD mobile station and method   EP05013391   1999/03/04
13PA01-021-05   EP1578163   GB   Granted   CDMA/TDD mobile station and method  
EP05013391   1999/03/04 13PA01-021-06   EP1578163   IT   Granted   CDMA/TDD
mobile station and method   EP05013391   1999/03/04 13PA01-021-07   EP0948221  
FR   Granted   CDMA/TDD mobile communication system and method   EP99102882  
1999/03/04 13PA01-021-08   EP0948221   GB   Granted   CDMA/TDD mobile
communication system and method   EP99102882   1999/03/04 13PA01-021-09  
EP0948221   IT   Granted   CDMA/TDD mobile communication system and method  
EP99102882   1999/03/04 13PA01-021-10   ES2343414   ES   Granted   CDMA/TDD
mobile station and method   ES05013391   1999/03/04

 

 A-30 

 

 

Inventergy

ID

  Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-021-11   ES2248932   ES   Granted   CDMA/TDD mobile communication system
and method   ES99102882   1999/03/04 13PA01-021-12   JP3881770   JP   Granted  
System and method for time division duplex CDMA mobile communication   JP7831798
  1998/03/10 13PA01-021-13   US6611509   US   Granted   CDMA/TDD mobile
communication system and method   US09/264826   1999/03/09 13PA01-021-14  
US6807162   US   Granted   CDMA/TDD mobile communication system and method  
US10/166268   2002/06/11 13PA01-021-15   US6973065   US   Granted   CDMA/TDD
mobile communication system and method   US10/419733   2003/04/22 13PA01-021-16
  US7778224   US   Granted   CDMA/TDD mobile communication system and method  
US10/885684   2004/07/08 13PA01-022-01   CN100413233   CN   Granted  
Communication terminal device and base station device   CN00131890.X  
2000/07/05 13PA01-022-02   DE60026907   DE   Granted   Communication terminal
apparatus and base station apparatus   DE60026907   2000/07/04 13PA01-022-03  
DE60043953   DE   Granted   CDMA transmitter and receiver using midambles  
DE60043953   2000/07/04 13PA01-022-04   EP1067723   FR   Granted   Communication
terminal apparatus and base station apparatus   EP00114318   2000/07/04
13PA01-022-05   EP1067723   GB   Granted   Communication terminal apparatus and
base station apparatus   EP00114318   2000/07/04 13PA01-022-07   EP1667337   FR
  Granted   CDMA transmitter and receiver using midambles   EP06001107  
2000/07/04 13PA01-022-08   EP1667337   GB   Granted   CDMA transmitter and
receiver using midambles   EP06001107   2000/07/04 13PA01-022-09   EP1667337  
SE   Granted   CDMA transmitter and receiver using midambles   EP06001107  
2000/07/04 13PA01-022-12   JP3748351   JP   Granted   Communication equipment
and communication method   JP33139199   1999/11/22 13PA01-022-14   US6765894  
US   Granted   Communication terminal apparatus and base station apparatus  
US09/606906   2000/06/30 13PA01-022-15   US7656844   US   Granted   Radio
transmission apparatus and radio reception apparatus in a CDMA communication
system   US10/868029   2004/06/16 13PA01-022-16   US8437316   US   Granted  
Radio transmission apparatus and radio reception apparatus in a CDMA
communication system   US12/641177   2009/12/17 13PA01-022-17   CN101340257   CN
  Granted   Communication terminal device and base station device  
CN200810133840.X   2000/07/05 13PA01-023-01   CN1233119   CN   Granted  
Wireless communication device and wireless communication method   CN00119928.5  
2000/07/03 13PA01-023-03   JP3678944   JP   Granted   Transmitter-receiver  
JP18952099   1999/07/02 13PA01-023-04   KR20010015127   KR   Granted  
Transmitter-receiver   KR20000037494   2000/07/01 13PA01-023-05   US6839335   US
  Granted   Radio communication apparatus and radio communication method  
US09/605862   2000/06/29 13PA01-024-01   CA2316782   CA   Granted   Apparatus
and method for transmission/reception   CA2316782   1999/11/08 13PA01-024-02  
CN1248438   CN   Granted   Transmitting / receiving device and transmitting /
receiving method   CN99801989.5   1999/11/08 13PA01-024-03   EP1043858   DE  
Granted   Transmitting/receiving device and transmitting/receiving method  
EP99954417   1999/11/08

 

 A-31 

 

 

Inventergy

ID

  Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-024-04   EP1043858   FR   Granted   Transmitting/receiving device and
transmitting/receiving method   EP99954417   1999/11/08 13PA01-024-05  
EP1043858   GB   Granted   Transmitting/receiving device and
transmitting/receiving method   EP99954417   1999/11/08 13PA01-024-06   IL137058
  IL   Granted   Apparatus and method for transmission/reception   IL13705899  
1999/11/08 13PA01-024-08   NO332385   NO   Granted   Apparatus and method for
transmission/reception   NO20003476   2000/07/05 13PA01-024-09   US7072416   US
  Granted   Transmitting/receiving device and transmitting/receiving method  
US09/582558   2000/06/29 13PA01-024-10   US7760815   US   Granted   Apparatus
and method for transmission/reception   US11/431606   2006/05/11 13PA01-024-11  
KR388400   KR   Granted   Apparatus and method for transmission/reception  
KR2000-7007459   1999/11/08 13PA01-024-12   KR611866   KR   Granted   Apparatus
and method for transmission/reception   KR2003-7000348   2003/01/10
13PA01-025-01   CN1281009   CN   Granted   Apparatus and method for orthogonal
frequency division multiplexing communication   CN00126839.2   2000/09/06
13PA01-025-02   DE60041618   DE   Granted   Multicarrier receiver with
selectable demodulators   DE60041618   2000/09/06 13PA01-025-03   EP1083718   FR
  Granted   Multicarrier receiver with selectable demodulators   EP00119285  
2000/09/06 13PA01-025-04   EP1083718   GB   Granted   Multicarrier receiver with
selectable demodulators   EP00119285   2000/09/06 13PA01-025-05   EP1083718   SE
  Granted   Multicarrier receiver with selectable demodulators   EP00119285  
2000/09/06 13PA01-025-07   JP3796076   JP   Granted   OFDM communication
equipment   JP25363399   1999/09/07 13PA01-025-09   US6868056   US   Granted  
Apparatus and method for OFDM communication   US09/635096   2000/08/09
13PA01-026-01   CN1153392   CN   Granted   Interference signal removing device
and interference signal removing method   CN01800054.1   2001/01/15
13PA01-026-02   DE60114511   DE   Granted   Interference signal removing device
and interference signal removing method   DE60114511   2001/01/15 13PA01-026-03
  EP1164735   FR   Granted   Interference signal removing device and
interference signal removing method   EP01900770   2001/01/15 13PA01-026-04  
EP1164735   GB   Granted   Interference signal removing device and interference
signal removing method   EP01900770   2001/01/15 13PA01-026-05   JP3515033   JP
  Granted   Interference signal elimination device and interference signal
elimination method   JP2000010877   2000/01/19 13PA01-026-06   US6944208   US  
Granted   Interference signal canceling apparatus and interference signal
canceling method   US09/936727   2001/09/17 13PA01-027-01   CN1174643   CN  
Granted   Combined signalling and signal interference ratio internal ring power
control   CN01102993.5   2001/02/13 13PA01-027-03   DE60045506   DE   Granted  
Inner-loop power control   DE60045506   2000/11/21 13PA01-027-04   EP1139580  
FR   Granted   Inner-loop power control   EP00310315   2000/11/21 13PA01-027-05
  EP1139580   GB   Granted   Inner-loop power control   EP00310315   2000/11/21

 

 A-32 

 

 

Inventergy

ID

  Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-027-06   EP1139580   IT   Granted   Inner-loop power control   EP00310315
  2000/11/21 13PA01-027-07   ES2358388   ES   Granted   Inner-loop power control
  ES00310315   2000/11/21 13PA01-027-08   US6781973   US   Granted   Combined
signaling and sir inner-loop power control   US09/538888   2000/03/30
13PA01-028-01   CN1181625   CN   Granted   Communication terminal device and
transmit power control method   CN00802695.5   2000/11/27 13PA01-028-03  
DE60049332.6   DE   Granted   Communication terminal, base station system, and
method of controlling transmission power   EP00977949   2000/11/27 13PA01-028-04
  EP1146668   FR   Granted   Communication terminal, base station system, and
method of controlling transmission power   EP00977949   2000/11/27 13PA01-028-05
  EP1146668   GB   Granted   Communication terminal, base station system, and
method of controlling transmission power   EP00977949   2000/11/27 13PA01-028-06
  JP3583343   JP   Granted   Communication terminal, base station unit and
transmission power control method   JP2000076032   2000/03/17 13PA01-028-07  
US7145886   US   Granted   Communication terminal, base station system, and
method of controlling transmission power   US09/889919   2001/07/25
13PA01-029-02   CN1148895   CN   Granted   Base station unit and method for
radio communication   CN01801884.X   2001/07/02 13PA01-029-03   CN1276596   CN  
Granted   Base station apparatus and radio communication method  
CN200410007371.9   2001/07/02 13PA01-029-04   DE60117263   DE   Granted   Base
station unit and method for radio communication   DE60117263   2001/07/02
13PA01-029-05   DE60121055   DE   Granted   Base station apparatus and radio
communication method for high-speed data communication   DE60121055   2001/07/02
13PA01-029-06   EP1209824   FR   Granted   Base station unit and method for
radio communication   EP01945745   2001/07/02 13PA01-029-07   EP1209824   GB  
Granted   Base station unit and method for radio communication   EP01945745  
2001/07/02 13PA01-029-08   EP1437841   FR   Granted   Base station apparatus and
radio communication method for high-speed data communication   EP04003162  
2001/07/02 13PA01-029-09   EP1437841   GB   Granted   Base station apparatus and
radio communication method for high-speed data communication   EP04003162  
2001/07/02 13PA01-029-10   JP4409793   JP   Granted   Base station equipment and
method for radio communication   JP2001200184   2001/06/29 13PA01-029-11  
JP4359218   JP   Granted   Base station system and radio communication method  
JP2004293911   2004/10/06 13PA01-029-12   US6847828   US   Granted   Base
station apparatus and radio communication method   US10/069484   2002/02/27
13PA01-029-13   US7386321   US   Granted   Base station apparatus and radio
communication method   US10/793738   2004/03/08 13PA01-030-01   CN1174588   CN  
Granted   Grouping receiver and transmission method thereof   CN02119390.8  
2002/05/15 13PA01-030-02   DE60208466   DE   Granted   Method and device for
error correction in the static header information of a received packet  
DE60208466   2002/05/15

 

 A-33 

 

 

Inventergy

ID

  Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-030-03   EP1261184   FR   Granted   Method and device for error
correction in the static header information of a received packet   EP02010884  
2002/05/15 13PA01-030-04   EP1261184   GB   Granted   Method and device for
error correction in the static header information of a received packet  
EP02010884   2002/05/15 13PA01-030-05   JP3512177   JP   Granted   Packet
receiver and packet transmission method   JP2001146281   2001/05/16
13PA01-030-06   US7266118   US   Granted   Packet receiving apparatus and packet
transmission method   US10/143989   2002/05/14 13PA01-031-04   CN1288939   CN  
Granted   Radio communication system, base station device and communication
terminal accommodated in the system   CN01804070.5   2001/11/27 13PA01-031-06  
DE60106196   DE   Granted   Radio communication system, base station device and
communication terminal accommodated in the system   DE60106196   2001/11/27
13PA01-031-07   DE60114671   DE   Granted   Radio communication system, base
station and communication terminal   DE60114671   2001/11/27 13PA01-031-08  
EP1246492   SE   Granted   Radio communication system, base station device and
communication terminal accommodated in the system   EP01999126   2001/11/27
13PA01-031-09   EP1246492   NL   Granted   Radio communication system, base
station device and communication terminal accommodated in the system  
EP01999126   2001/11/27 13PA01-031-10   EP1246492   IT   Granted   Radio
communication system, base station device and communication terminal
accommodated in the system   EP01999126   2001/11/27 13PA01-031-11   EP1246492  
GB   Granted   Radio communication system, base station device and communication
terminal accommodated in the system   EP01999126   2001/11/27 13PA01-031-12  
EP1246492   FR   Granted   Radio communication system, base station device and
communication terminal accommodated in the system   EP01999126   2001/11/27
13PA01-031-13   EP1246492   FI   Granted   Radio communication system, base
station device and communication terminal accommodated in the system  
EP01999126   2001/11/27 13PA01-031-14   EP1387597   FR   Granted   Radio
communication system, base station and communication terminal   EP03025316  
2001/11/27 13PA01-031-15   EP1387597   GB   Granted   Radio communication
system, base station and communication terminal   EP03025316   2001/11/27
13PA01-031-16   ES2230395   ES   Granted   Radio communication system, base
station device and communication terminal accommodated in the system  
ES01999126   2001/11/27 13PA01-031-17   JP3691383   JP   Granted   Radio
communication system, base station device and communication terminal
accommodated in the system   JP2000363649   2000/11/29 13PA01-031-18   US7133379
  US   Granted   Wireless communication system, and base station apparatus and
communication terminal apparatus accommodated in the system   US10/181349  
2002/07/17 13PA01-032-11   JP3679000   JP   Granted   Radio base station
equipment and radio communication method   JP2000389473   2000/12/21
13PA01-032-13   US7392019   US   Granted   Wireless base station apparatus and
wireless communication method   US11/053837   2005/02/10

 

 A-34 

 

 

Inventergy

ID

  Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-033-01   CN1224207   CN   Granted   Method and apparatus for automatic
request repeat of sending and receiving   CN02142556.6   2002/08/22
13PA01-033-02   DE60104113   DE   Granted   Multichannel ARQ method and
apparatus   DE60104113   2001/08/22 13PA01-033-03   EP1286491   FR   Granted  
Multichannel ARQ method and apparatus   EP01120182   2001/08/22 13PA01-033-04  
EP1286491   GB   Granted   Multichannel ARQ method and apparatus   EP01120182  
2001/08/22 13PA01-033-05   JP3650383   JP   Granted   Transmitter, receiver and
ARQ transmitting and receiving method   JP2002241027   2002/08/21 13PA01-033-06
  KR100494251   KR   Granted   ARQ transmission and reception methods and
apparatus   KR20020049754   2002/08/22 13PA01-033-07   US7339949   US   Granted
  ARQ transmission and reception methods and apparatus   US10/222989  
2002/08/19 13PA01-034-01   CN1319307   CN   Granted   Transmission/reception
apparatus and transmission/reception method   CN02820398.4   2002/08/07
13PA01-034-02   DE60239543   DE   Granted   Transmission / reception apparatus
and transmission / reception method   DE60239543   2002/08/07 13PA01-034-03  
EP1422861   FR   Granted   Transmission / reception apparatus and transmission /
reception method   EP02755868   2002/08/07 13PA01-034-04   EP1422861   GB  
Granted   Transmission / reception apparatus and transmission / reception method
  EP02755868   2002/08/07 13PA01-034-05   JP3880437   JP   Granted  
Transmission/reception apparatus and transmission/ reception method  
JP2002113607   2002/04/16 13PA01-034-06   US7702025   US   Granted  
Transmission/reception apparatus and transmission/reception method   US10/487574
  2004/02/25 13PA01-035-01   CN1224293   CN   Granted   Dispatching device, base
station device and wireless communication method   CN02804809.1   2002/11/11
13PA01-035-02   EP1365617   FR   Granted   Schedule creation apparatus, base
station apparatus, and radio communication method   EP02780065   2002/11/11
13PA01-035-03   EP1365617   DE   Granted   Schedule creation apparatus, base
station apparatus, and radio communication method   EP02780065   2002/11/11
13PA01-035-04   EP1365617   GB   Granted   Schedule creation apparatus, base
station apparatus, and radio communication method   EP02780065   2002/11/11
13PA01-035-05   JP3576525   JP   Granted   Schedule maker, base station device,
and radio communication method   JP2001345444   2001/11/09 13PA01-035-06  
US7460502   US   Granted   Scheduling creation apparatus, base station
apparatus, and radio communication method   US10/250487   2003/07/03
13PA01-036-01   CN100514895   CN   Granted   Method of data retransmission in
multi-carrier transmission and communication apparatus having data
retransmission control device   CN03800915.3   2003/03/19 13PA01-036-02  
EP1492258   EP   EP-Pending   Method of data retransmission in multi-carrier
transmission and communication apparatus having data retransmission control
device   EP03710414   2003/03/19 13PA01-036-03   EP1492258   DE   EP-Designated
  Method of data retransmission in multi-carrier transmission and communication
apparatus having data retransmission control device   EP03710414   2003/03/19

 

 A-35 

 

 

Inventergy

ID

  Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-036-04   EP1492258   FR   EP-Designated   Method of data retransmission
in multi-carrier transmission and communication apparatus having data
retransmission control device   EP03710414   2003/03/19 13PA01-036-05  
EP1492258   GB   EP-Designated   Method of data retransmission in multi-carrier
transmission and communication apparatus having data retransmission control
device   EP03710414   2003/03/19 13PA01-036-06   EP1492258   FI   EP-Designated
  Method of data retransmission in multi-carrier transmission and communication
apparatus having data retransmission control device   EP03710414   2003/03/19
13PA01-036-07   EP1492258   SE   EP-Designated   Method of data retransmission
in multi-carrier transmission and communication apparatus having data
retransmission control device   EP03710414   2003/03/19 13PA01-036-08  
JP4287751   JP   Granted   The data retransmission method in multiple carrier
transmitting and the communication device which has the data retransmission
control equipment   JP2003581390   2003/03/19 13PA01-036-09   US7269774   US  
Granted   Data receiving apparatus, data transmitting apparatus and
retransmission request method   US10/484951   2004/01/28 13PA01-037-01  
CN1266982   CN   Granted   Radio communication apparatus and transfer rate
decision method   CN03800365.1   2003/02/06 13PA01-037-02   DE60314588   DE  
Granted   Radio communication apparatus and transfer rate decision method  
DE60314588   2003/02/06 13PA01-037-03   EP1424869   FR   Granted   Radio
communication apparatus and transfer rate decision method   EP03705051  
2003/02/06 13PA01-037-04   EP1424869   GB   Granted   Radio communication
apparatus and transfer rate decision method   EP03705051   2003/02/06
13PA01-037-05   JP3686614   JP   Granted   Wireless communication apparatus and
transmission rate decision method   JP2002030942   2002/02/07 13PA01-037-07  
US7385934   US   Granted   Radio communication apparatus and transfer rate
decision method   US10/476845   2003/11/06 13PA01-038-01   CN100514973   CN  
Granted   Rate matching device and rate matching method   CN03800419.4  
2003/01/30 13PA01-038-03   JP3629241   JP   Granted   Device and method for rate
matching   JP2002021499   2002/01/30 13PA01-038-04   US7114121   US   Granted  
Rate matching device and rate matching method   US10/478139   2003/11/20
13PA01-039-01   CN100502273   CN   Granted   Test device, mobile terminal device
and test method   CN200310102691.8   2003/10/29 13PA01-039-02   CN1964243   CN  
Granted   Test apparatus, mobile terminal apparatus and wireless transmission
property test method   CN200610073263.0   2003/10/29 13PA01-039-04   EP1441554  
CH   Granted   Test apparatus, mobile terminal apparatus and test method  
EP04000733   2004/01/15 13PA01-039-05   EP1441554   DE   Granted   Test
apparatus, mobile terminal apparatus and test method   EP04000733   2004/01/15
13PA01-039-06   EP1441554   FR   Granted   Test apparatus, mobile terminal
apparatus and test method   EP04000733   2004/01/15 13PA01-039-07   EP1441554  
GB   Granted   Test apparatus, mobile terminal apparatus and test method  
EP04000733   2004/01/15

 

 A-36 

 

 

Inventergy

ID

  Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-039-08   EP1441554   IE   Granted   Test apparatus, mobile terminal
apparatus and test method   EP04000733   2004/01/15 13PA01-039-09   EP1441554  
LI   Granted   Test apparatus, mobile terminal apparatus and test method  
EP04000733   2004/01/15 13PA01-039-10   EP1441554   LU   Granted   Test
apparatus, mobile terminal apparatus and test method   EP04000733   2004/01/15
13PA01-039-14   US7162206   US   Granted   Test apparatus, mobile terminal
apparatus, test method   US10/612289   2003/07/03 13PA01-040-01   DE60332146  
DE   Granted   Transmitter apparatus and transmitting method   DE60332146  
2003/11/13 13PA01-040-02   EP1564920   FR   Granted   Transmitter apparatus and
transmitting method   EP03774003   2003/11/13 13PA01-040-03   EP1564920   GB  
Granted   Transmitter apparatus and transmitting method   EP03774003  
2003/11/13 13PA01-040-04   JP3796211   JP   Granted   Transmitter and
transmitting method   JP2002333448   2002/11/18 13PA01-040-05   JP4163937   JP  
Granted   OFDM-CDMA transmitter and OFDM-CDMA transmission method   JP2002355079
  2002/12/06 13PA01-040-06   US7746762   US   Granted   Transmitting apparatus
and transmitting method   US10/534987   2005/05/16 13PA01-041-01   CN1692592  
CN   Granted   CDMA transmitting apparatus and CDMA receiving apparatus  
CN200380100629.3   2003/11/14 13PA01-041-02   DE60325751   DE   Granted   CDMA
MIMO system   DE60325751   2003/11/14 13PA01-041-03   EP1551124   FR   Granted  
CDMA MIMO system   EP03772765   2003/11/14 13PA01-041-04   EP1551124   GB  
Granted   CDMA MIMO system   EP03772765   2003/11/14 13PA01-041-05   JP3583414  
JP   Granted   Code division multiple access transmitter and code division
multiple access receiver   JP2002330453   2002/11/14 13PA01-041-06   US7693140  
US   Granted   CDMA transmitting apparatus and CDMA receiving apparatus  
US10/527199   2005/03/10 13PA01-042-01   CN1714519   CN   Granted   Radio
reception device and radio reception method   CN200380103837.9   2003/11/26
13PA01-042-02   EP1569362   DE   Granted   Radio reception device and radio
reception method   EP03775882   2003/11/26 13PA01-042-03   EP1569362   FR  
Granted   Radio reception device and radio reception method   EP03775882  
2003/11/26 13PA01-042-04   EP1569362   GB   Granted   Radio reception device and
radio reception method   EP03775882   2003/11/26 13PA01-042-05   JP3629261   JP
  Granted   Apparatus and method for radio reception   JP2002341741   2002/11/26
13PA01-042-06   US7299027   US   Granted   MIMO receiver and MIMO reception
method for selection of MIMO separation and channel variation compensation  
US10/536010   2005/05/23 13PA01-043-01   CN101019360   CN   Granted   Automatic
retransmission request control system and method in MIMO-OFDM system  
CN200480043975.7   2004/09/13 13PA01-043-03   EP1788742   DE   Granted  
Automatic retransmission request control system and retransmission method in
MIMO-OFDM system   EP04772990   2004/09/13

 

 

 A-37 

 

 

Inventergy

ID

  Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-043-04   EP1788742   FR   Granted   Automatic retransmission request
control system and retransmission method in MIMO-OFDM system   EP04772990  
2004/09/13 13PA01-043-05   EP1788742   GB   Granted   Automatic retransmission
request control system and retransmission method in MIMO-OFDM system  
EP04772990   2004/09/13 13PA01-043-08   JP4384668   JP   Granted   The automatic
request for repetition control system and the retransmission method in the
MIMO-OFDM system   JP2006534962   2004/09/13 13PA01-043-09   US8775890   US  
Granted   Automatic retransmission request control system and retransmission
method in memo-OFDM system   US11/575015   2007/03/30 13PA01-043-09c1  
US9425924   US   Granted   Automatic retransmission request control system and
retransmission method in memo-OFDM system   US14/321185   2014/07/01
13PA01-043-09c2   US9397794   US   Granted   Automatic retransmission request
control system and retransmission method in memo-OFDM system   US14/321117  
2014/07/01 13PA01-043-12   US9015546   US   Granted   Automatic retransmission
request control system and retransmission method in MIMO-OFDM system  
US13/554748   2012/07/20 13PA01-043-12c1   US14/691345   US   Pending  
Automatic retransmission request control system and retransmission method in
MIMO-OFDM system   US14/691345   2015/04/20 13PA01-044-01   CN100578989   CN  
Granted   CDMA transmitting apparatus, base station device using the same and
CDMA transmitting method   CN200480000627.1   2004/04/28 13PA01-044-02  
EP1630993   EP   EP-Pending   CDMA transmitting apparatus and CDMA transmitting
method   EP04730067   2004/04/28 13PA01-044-03   EP1630993   DE   EP-Designated
  CDMA transmitting apparatus and CDMA transmitting method   EP04730067  
2004/04/28 13PA01-044-04   EP1630993   FR   EP-Designated   CDMA transmitting
apparatus and CDMA transmitting method   EP04730067   2004/04/28 13PA01-044-05  
EP1630993   GB   EP-Designated   CDMA transmitting apparatus and CDMA
transmitting method   EP04730067   2004/04/28 13PA01-044-06   EP1630993   SE  
EP-Designated   CDMA transmitting apparatus and CDMA transmitting method  
EP04730067   2004/04/28 13PA01-044-07   EP1630993   FI   EP-Designated   CDMA
transmitting apparatus and CDMA transmitting method   EP04730067   2004/04/28
13PA01-044-08   JP3799030   JP   Granted   Device and method for CDMA
transmission   JP2003132133   2003/05/09 13PA01-044-09   US7251469   US  
Granted   CDMA transmitting apparatus and CDMA transmitting method   US10/522980
  2005/02/02 13PA01-044-10   US7764711   US   Granted   CDMA transmission
apparatus and CDMA transmission method   US11/767124   2007/06/22 13PA01-045-02
  CN100591000   CN   Granted   Classifying-synthesizing transmission method of
multi-user feedback information at base station   CN200580029870.0   2005/09/05
13PA01-045-05   JP4675904   JP   Granted   Taxonomic synthetic transmission
method of feedback information multi user in base station   JP2006535743  
2005/09/05 13PA01-045-07   US8086270   US   Granted   Classifying-synthesizing
transmission method of multi-user feedback information at base station  
US11/574636   2005/09/05

 

 A-38 

 

 

Inventergy

ID

  Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-046-01   EP1811700   EP   EP-Pending   Communication apparatus,
communication system, and communication method   EP05807089   2005/11/18
13PA01-046-02   EP1811700   DE   EP-Designated   Communication apparatus,
communication system, and communication method   EP05807089   2005/11/18
13PA01-046-03   EP1811700   FR   EP-Designated   Communication apparatus,
communication system, and communication method   EP05807089   2005/11/18
13PA01-046-04   EP1811700   GB   EP-Designated   Communication apparatus,
communication system, and communication method   EP05807089   2005/11/18
13PA01-046-05   JP4838144   JP   Granted   Communication device, communication
system and communication method   JP2006545166   2005/11/18 13PA01-046-06  
US7848439   US   Granted   Communication apparatus, communication system, and
communication method   US11/719611   2005/11/18 13PA01-047-01   BRPI0515242   BR
  Pending   Efficient rise over thermal (rot) control during soft handover  
BRPI0515242-9   2005/08/31 13PA01-047-02   CN101053272   CN   Granted  
Efficient rise over thermal (rot) control during soft handover  
CN200580037780.6   2005/08/31 13PA01-047-03   DE602004008068   DE   Granted  
Efficient rise over thermal (rot) control during soft handover   DE602004008068
  2004/08/31 13PA01-047-04   DE602004021447   DE   Granted   Efficient rise over
thermal (rot) control during soft handover   DE602004021447   2004/08/31
13PA01-047-05   EP1631104   FR   Granted   Efficient rise over thermal (rot)
control during soft handover   EP04020647   2004/08/31 13PA01-047-06   EP1631104
  SE   Granted   Efficient rise over thermal (rot) control during soft handover
  EP04020647   2004/08/31 13PA01-047-07   EP1631104   GB   Granted   Efficient
rise over thermal (rot) control during soft handover   EP04020647   2004/08/31
13PA01-047-08   EP1631104   FI   Granted   Efficient rise over thermal (rot)
control during soft handover   EP04020647   2004/08/31 13PA01-047-09   EP1631104
  IT   Granted   Efficient rise over thermal (rot) control during soft handover
  EP04020647   2004/08/31 13PA01-047-10   EP1838125   FR   Granted   Efficient
rise over thermal (rot) control during soft handover   EP07011278   2004/08/31
13PA01-047-11   EP1838125   SE   Granted   Efficient rise over thermal (rot)
control during soft handover   EP07011278   2004/08/31 13PA01-047-12   EP1838125
  GB   Granted   Efficient rise over thermal (rot) control during soft handover
  EP07011278   2004/08/31 13PA01-047-13   EP1838125   FI   Granted   Efficient
rise over thermal (rot) control during soft handover   EP07011278   2004/08/31
13PA01-047-14   EP1838125   IT   Granted   Efficient rise over thermal (rot)
control during soft handover   EP07011278   2004/08/31 13PA01-047-15   ES2291786
  ES   Granted   Method for communicating information relating to scheduling of
uplink data transmissions, mobile communication system, base station, wireless
network controller, and mobile terminal   ES04020647   2004/08/31 13PA01-047-16
  ES2327008   ES   Granted   Efficient rise over thermal (rot) control during
soft handover   ES07011278   2004/08/31

 

 A-39 

 

 

Inventergy

ID

  Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-047-18   JP4041531   JP   Granted   The method of communicating the
information which it is related to the scheduling of uplink data transmission,
the portable communication system, base station, the radio network controller,
and the portable terminal   JP2007512130   2005/08/31 13PA01-047-20   IN260832  
IN   Granted   Efficient rise over thermal (rot) control during soft handover  
IN601/KOLNP/2007   2007/02/19 13PA01-047-21   US8175604   US   Granted  
Efficient rise over thermal (rot) control during soft handover   US10/588073  
2005/08/31 13PA01-048-01   CN101103575   CN   Granted   Multi-antenna
communication method and multi-antenna communication device   CN200680002338.4  
2006/01/10 13PA01-048-02   JP4769201   JP   Granted   Multiple antenna
communication method and multiple antenna communication device   JP2006552910  
2006/01/10 13PA01-048-03   US7860184   US   Granted   Multi-antenna
communication method and multi-antenna communication apparatus   US11/813650  
2006/01/10 13PA01-049-01   CN101283535   CN   Granted   Method for generating
and detecting multiple pilot frequencies in multi-antenna communication system  
CN200680037602.8   2006/11/22 13PA01-049-03   JP4981682   JP   Granted  
Multiple pilot formation method and the method of detection in the multiple
antenna communication system   JP2007546481   2006/11/22 13PA01-049-04  
US8073070   US   Granted   Multi-pilot generation method and detection method in
multi-antenna communication system   US12/092944   2006/11/22 13PA01-050-03  
JP4914352   JP   Granted   Communication terminal unit and base station device  
JP2007521121   2006/03/03 13PA01-050-04   US8249132   US   Granted  
Communication terminal and receiving method   US11/909425   2006/03/03
13PA01-052-02   EP2061170   DE   Granted   OFDM transmitter and OFDM receiver  
EP06783262   2006/09/11 13PA01-052-03   EP2061170   FR   Granted   OFDM
transmitter and OFDM receiver   EP06783262   2006/09/11 13PA01-052-04  
EP2061170   GB   Granted   OFDM transmitter and OFDM receiver   EP06783262  
2006/09/11 13PA01-052-05   JP4654298   JP   Granted   OFDM transmitting device
and OFDM receiving device   JP2008534161   2006/09/11 13PA01-052-06   US8218681
  US   Granted   OFDM transmitter and OFDM receiver   US12/440894   2009/03/11
13PA01-052-06r   US14/328576   US   Reissuing   OFDM transmitter and OFDM
receiver   US14/328576   2014/07/10 13PA01-052-06r2   US15/011066   US  
Reissuing   OFDM transmitter and OFDM receiver   15/011066   2016/01/29
13PA01-053-03   JP5009982   JP   Granted   Multiple carrier transmitting device
  JP2009516088   2007/05/25 13PA01-053-04   US8249178   US   Granted  
Multicarrier transmitter and multicarrier receiver   US12/601804   2007/05/25
13PA01-057-02   US6175558   US   Granted   CDMA radio multiplex transmitting
device and a CDMA radio multiplex receiving device   US09/000947   1997/12/30

 

 A-40 

 

 

Inventergy

ID

  Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-057-03   US6301237   US   Granted   CDMA radio multiplex transmitting
device and a CDMA radio multiplex  receiving device   US09/562921   2000/05/02
13PA01-057-04   US6529492   US   Granted   CDMA radio multiplex transmitting
device and a CDMA radio multiplex receiving device   US09/562922   2000/05/02
13PA01-057-05   US6370131   US   Granted   CDMA radio multiplex transmitting
device and a CDMA radio multiplex receiving device   US09/576250   2000/05/24
13PA01-057-06   US6584088   US   Granted   CDMA radio multiplex transmitting
device and CDMA radio multiplex receiving device   US09/825998   2001/04/05
13PA01-057-07   US6549526   US   Granted   CDMA radio multiplex transmitting
device and a CDMA multiplex receiving device   US09/826005   2001/04/05
13PA01-057-08   US7136367   US   Granted   CDMA radio multiplex transmitting
device and a CDMA radio multiplex receiving device   US10/335916   2003/01/03
13PA01-057-09   USRE41444   US   Granted   CDMA radio multiplex transmitting
device and a CDMA radio multiplex receiving device   US12/270499   2008/11/13
13PA01-058-01   CA2246168   CA   Granted   PN code generating apparatus and
mobile radio communication system   CA2246168   1998/08/31 13PA01-058-03  
CN100379299   CN   Granted   PN code producing method and device   CN02127365.0
  1998/08/27 13PA01-058-04   CN1094019   CN   Granted   PN code generating
device and mobile radio communication system   CN98118564.9   1998/08/27
13PA01-058-05   DE69838572   DE   Granted   PN code generator   DE69838572  
1998/08/27 13PA01-058-07   DE69843458.7   DE   Granted   PN code generation
apparatus and method thereof   EP07108762   1998/08/27 13PA01-058-08   EP1835617
  FR   Granted   PN code generation apparatus and method thereof   EP07108762  
1998/08/27 13PA01-058-09   EP1835617   GB   Granted   PN code generation
apparatus and method thereof   EP07108762   1998/08/27 13PA01-058-10   EP1835617
  FI   Granted   PN code generation apparatus and method thereof   EP07108762  
1998/08/27 13PA01-058-11   EP1835617   SE   Granted   PN code generation
apparatus and method thereof   EP07108762   1998/08/27 13PA01-058-12   EP0901236
  FI   Granted   PN code generator   EP98116233   1998/08/27 13PA01-058-13  
EP0901236   FR   Granted   PN code generator   EP98116233   1998/08/27
13PA01-058-14   EP0901236   GB   Granted   PN code generator   EP98116233  
1998/08/27 13PA01-058-15   EP0901236   SE   Granted   PN code generator  
EP98116233   1998/08/27 13PA01-058-16   JP3329705   JP   Granted   PN code
generator and mobile radio communication system   JP25287297   1997/09/02
13PA01-058-17   US6295301   US   Granted   PN code generating apparatus and
mobile radio communication system   US09/139325   1998/08/25 13PA01-058-18  
US6697384   US   Granted   Method and apparatus for calculating a state of
starting a PN code generating operation   US09/916284   2001/07/30

 

 A-41 

 

 

Inventergy

ID

  Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-059-02   CA2266104   CA   Granted   CDMA mobile station and CDMA
transmission method   CA2266104   1998/07/16 13PA01-059-04   CN100442686   CN  
Granted   CDMA mobile station equipment and CDMA transmitting method  
CN03108352.8   1998/07/16 13PA01-059-05   CN1109476   CN   Granted   CDMA mobile
station apparatus and CDMA transmission method   CN98801017.8   1998/07/16
13PA01-059-06   DE69831726   DE   Granted   CDMA mobile station and CDMA
transmission method   DE69831726   1998/07/16 13PA01-059-07   EP0936831   FR  
Granted   CDMA mobile station and CDMA transmission method   EP98932553  
1998/07/16 13PA01-059-08   EP0936831   GB   Granted   CDMA mobile station and
CDMA transmission method   EP98932553   1998/07/16 13PA01-059-09   EP0936831  
IT   Granted   CDMA mobile station and CDMA transmission method   EP98932553  
1998/07/16 13PA01-059-10   EP0936831   NL   Granted   CDMA mobile station and
CDMA transmission method   EP98932553   1998/07/16 13PA01-059-11   ES2251091  
ES   Granted   CDMA mobile station apparatus and CDMA transmission method  
ES98932553   1998/07/16 13PA01-059-12   JP3655057   JP   Granted   CDMA mobile
transmitting device and transmitting method using the device   JP20964297  
1997/07/19 13PA01-059-13   US6466563   US   Granted   CDMA mobile station and
CDMA transmission method   US09/147831   1999/03/16 13PA01-060-01   CN1167219  
CN   Granted   CDMA radio communication equipment   CN02102800.1   1998/07/17
13PA01-060-02   CN100353693   CN   Granted   CDMA radio communication apparatus
  CN200410059002.4   1998/07/17 13PA01-060-03   CN1113497   CN   Granted   Radio
communication terminal apparatus   CN98116336.X   1998/07/17 13PA01-060-04  
DE69825370   DE   Granted   CDMA radio communication apparatus   DE69825370  
1998/07/15 13PA01-060-05   DE69839197   DE   Granted   A synchronization method
for a CDMA system   DE69839197   1998/07/15 13PA01-060-06   EP1447918   FR  
Granted   A synchronization method for a CDMA system   EP04012123   1998/07/15
13PA01-060-07   EP1447918   GB   Granted   A synchronization method for a CDMA
system   EP04012123   1998/07/15 13PA01-060-08   EP1447918   IT   Granted   A
synchronization method for a CDMA system   EP04012123   1998/07/15 13PA01-060-10
  EP1914904   DE   Granted   A CDMA radio communication system and a
transmission apparatus for such a system   EP08100709 (DE69843248.7)  
1998/07/15 13PA01-060-11   EP1914904   FR   Granted   A CDMA radio communication
system and a transmission apparatus for such a system   EP08100709   1998/07/15
13PA01-060-12   EP1914904   GB   Granted   A CDMA radio communication system and
a transmission apparatus for such a system   EP08100709   1998/07/15
13PA01-060-13   EP1914904   ES   Granted   A CDMA radio communication system and
a transmission apparatus for such a system   EP08100709   1998/07/15
13PA01-060-14   EP1914904   IT   Granted   A CDMA radio communication system and
a transmission apparatus for such a system   EP08100709   1998/07/15
13PA01-060-15   EP0892503   FR   Granted   CDMA radio communication apparatus  
EP98113191   1998/07/15

 

 A-42 

 

 

Inventergy

ID

  Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-060-16   EP0892503   GB   Granted   CDMA radio communication apparatus  
EP98113191   1998/07/15 13PA01-060-17   EP0892503   IT   Granted   CDMA radio
communication apparatus   EP98113191   1998/07/15 13PA01-060-18   ES2301896   ES
  Granted   A synchronization method for a CDMA system   ES04012123   1998/07/15
13PA01-060-19   ES2226037   ES   Granted   A CDMA radio communication system and
a transmission apparatus for such a system   ES98113191   1998/07/15
13PA01-060-20   US6370134   US   Granted   CDMA radio communication apparatus  
US09/115502   1998/07/15 13PA01-060-21   US7035233   US   Granted   Radio
communication terminal apparatus and radio communication base station apparatus
  US10/014352   2001/12/14 13PA01-060-22   US7535864   US   Granted   Radio
communication terminal apparatus and radio communication base station apparatus
  US11/372152   2006/03/10 13PA01-063-02   CN100469169   CN   Granted  
Communication terminal device and radio communication method   CN01802181.6  
2001/08/02 13PA01-063-04   DE60134208   DE   Granted   Communication terminal,
base station device, and radio communication method   DE60134208   2001/08/02
13PA01-063-05   EP1217861   FR   Granted   Communication terminal, base station
device, and radio communication method   EP01955557   2001/08/02 13PA01-063-06  
EP1217861   GB   Granted   Communication terminal, base station device, and
radio communication method   EP01955557   2001/08/02 13PA01-063-07   EP1976141  
EP   EP-Pending   Communication terminal apparatus, base station apparatus, and
radio communication method   EP08004604   2001/08/02 13PA01-063-08   EP1976141  
DE   EP-Designated   Communication terminal apparatus, base station apparatus,
and radio communication method   EP08004604   2001/08/02 13PA01-063-09  
EP1976141   FR   EP-Designated   Communication terminal apparatus, base station
apparatus, and radio communication method   EP08004604   2001/08/02
13PA01-063-10   EP1976141   GB   EP-Designated   Communication terminal
apparatus, base station apparatus, and radio communication method   EP08004604  
2001/08/02 13PA01-063-11   JP3426200   JP   Granted   Communication terminal
device, base station device and radio communication method   JP2000285405  
2000/09/20 13PA01-063-13   JP2003224516   JP   Granted   Communication terminal
apparatus, base station apparatus and radio communication method   JP2002367213
  2002/12/18 13PA01-063-14   JP2009284537   JP   Granted   Transmission method,
receiving method, and radio communication method   JP2009197375   2009/08/27
13PA01-063-15   JP4536821   JP   Granted   Transmission apparatus, receiving
apparatus and wireless communication system   JP2009197376   2009/08/27
13PA01-063-16   US6760590   US   Granted   Communication terminal apparatus,
base station apparatus, and radio communication method   US10/089605  
2002/04/01

 

 A-43 

 

 

Inventergy

ID

  Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-063-17   US6799053   US   Granted   Communication terminal apparatus  
US10/321500   2002/12/18 13PA01-063-18   US7206587   US   Granted  
Communication terminal apparatus, base station apparatus, and radio
communication method   US10/321623   2002/12/18 13PA01-063-19   CN101489250   CN
  Granted   Communication terminal device and radio communication method  
CN200910008458A   2001/02/08 14NC01-001-01   CN1262139   CN   Granted   SERVICE
& OTHER INFORMATION TRANSFER FROM E.G. VISITED NETWORK TO HOME NETWORK INR00
REFERENCE ARCHITECTURE   CN00819795.4   2000/08/10 14NC01-001-02   DE60023359  
DE   Granted   SERVICE & OTHER INFORMATION TRANSFER FROM E.G. VISITED NETWORK TO
HOME NETWORK INR00 REFERENCE ARCHITECTURE   EP00956419.6   2000/08/10
14NC01-001-03   EP1310129   FR   Granted   SERVICE & OTHER INFORMATION TRANSFER
FROM E.G. VISITED NETWORK TO HOME NETWORK INR00 REFERENCE ARCHITECTURE  
EP00956419.6   2000/08/10 14NC01-001-04   EP1310129   GB   Granted   SERVICE &
OTHER INFORMATION TRANSFER FROM E.G. VISITED NETWORK TO HOME NETWORK INR00
REFERENCE ARCHITECTURE   EP00956419.6   2000/08/10 14NC01-001-05   KR693394   KR
  Granted   SERVICE & OTHER INFORMATION TRANSFER FROM E.G. VISITED NETWORK TO
HOME NETWORK INR00 REFERENCE ARCHITECTURE   KR7001821/2003   2000/08/10
14NC01-001-06   RU2262213   RU   Granted   SERVICE & OTHER INFORMATION TRANSFER
FROM E.G. VISITED NETWORK TO HOME NETWORK INR00 REFERENCE ARCHITECTURE  
RU2003103593   2000/08/10 14NC01-001-07   US7925762   US   Granted   SERVICE &
OTHER INFORMATION TRANSFER FROM E.G. VISITED NETWORK TO HOME NETWORK INR00
REFERENCE ARCHITECTURE   US10/343707   2000/08/10 14NC01-002-01   US7623529   US
  Granted   NETWORK INITIATED DEREGISTRATION FROM IP MULTIMEDIA SERVICES  
US10/398575   2001/10/09 14NC01-002-02   CN100473217   CN   Granted  
Communication network system and network device thereof and method of providing
communication   CN01817056.0   2001/10/09 14NC01-002-02d1   CN1984375   CN  
Granted   Communication network system and network device thereof and method of
providing communication   CN 200610156229   2001/10/09 14NC01-002-05   HK1107890
  HK   Granted   Communication network system and network device thereof and
method of providing communication   7113522.3   2007/12/12 14NC01-003-01  
EP1346558   AT   Granted   PREPAID SERVER   EP00987457.9   2000/12/22
14NC01-003-02   BRPI0017382   BR   Granted   PREPAID SERVER   BRPI0017382.7  
2000/12/22 14NC01-003-03   CA2428329   CA   Granted   PREPAID SERVER   CA2428329
  2000/12/22 14NC01-003-04   EP1346558   CH   Granted   PREPAID SERVER  
EP00987457.9   2000/12/22

 

 A-44 

 

 

Inventergy

ID

  Patent Number   Country   Status   Title   Application Number   Filing Date
14NC01-003-05   CN1279741   CN   Granted   PREPAID SERVER   CN00820083.1  
2000/12/22 14NC01-003-06   DE60035531   DE   Granted   PREPAID SERVER  
EP00987457.9   2000/12/22 14NC01-003-07   ES2288490   ES   Granted   PREPAID
SERVER   EP00987457.9   2000/12/22 14NC01-003-08   EP1346558   FR   Granted  
PREPAID SERVER   EP00987457.9   2000/12/22 14NC01-003-09   EP1346558   GB  
Granted   PREPAID SERVER   EP00987457.9   2000/12/22 14NC01-003-10   EP1346558  
IT   Granted   PREPAID SERVER   EP00987457.9   2000/12/22 14NC01-003-11  
EP1346558   NL   Granted   PREPAID SERVER   EP00987457.9   2000/12/22
14NC01-003-12   EP1346558   SE   Granted   PREPAID SERVER   EP00987457.9  
2000/12/22 14NC01-003-13   TR200706776T4   TR   Granted   PREPAID SERVER  
TR00987457.9   2000/12/22 14NC01-003-15   US7065339   US   Granted   PREPAID
SERVER   US10/451236; US20040058671   2000/12/22 14NC01-004-01   DE60109066   DE
  Granted   MULTIPLEXING SIP CALL CONTROL CONTENT OVER SUCCESSIVE SIP MESSAGES  
EP01929406.5   2001/03/05 14NC01-004-02   EP1368946   GB   Granted  
MULTIPLEXING SIP CALL CONTROL CONTENT OVER SUCCESSIVE SIP MESSAGES  
EP01929406.5   2001/03/05 14NC01-004-03   US7991894   US   Granted  
MULTIPLEXING SIP CALL CONTROL CONTENT OVER SUCCESSIVE SIP MESSAGES   US10/469787
  2001/03/05 14NC01-005-01   US7304966   US   Granted   Accessing IP multimedia
subsystem   US10/479457   2003/12/02 14NC01-006-01   US6888828   US   Granted  
Accessing IP multimedia subsystem   US09/967927   2001/10/02 14NC01-007-01  
DE60046674   DE   Granted   AN INTER-WORKING UNIT (GATEWAY) BETWEEN AAL2 (ATM)
BASED RANAND RTP MULTIPLEXING (IP) BASED RAN IN 3G CELLULAR ACCESS NETWORKS  
EP00965599.4   2000/08/09 14NC01-007-03   US6801542   US   Granted   AN
INTER-WORKING UNIT (GATEWAY) BETWEEN AAL2 (ATM) BASED RANAND RTP MULTIPLEXING
(IP) BASED RAN IN 3G CELLULAR ACCESS NETWORKS   US09/377263   1999/08/19
14NC01-008-01   BRPI0614221   BR   Pending   EXTENDING <STATUS> PRESENCE
ATTRIBUTE TO DEFINE REASONING FOR AVAILABILITY CHANGE   BRPI0614221.4  
2006/07/11 14NC01-008-02   CN101223756B   CN   Granted   EXTENDING <STATUS>
PRESENCE ATTRIBUTE TO DEFINE REASONING FOR AVAILABILITY CHANGE  
CN200680025371.9   2006/07/11 14NC01-008-04   IDP000036392   ID   Granted  
EXTENDING <STATUS> PRESENCE ATTRIBUTE TO DEFINE REASONING FOR AVAILABILITY
CHANGE   IDW00200800123   2006/07/11 14NC01-008-05   KR1026155   KR   Granted  
EXTENDING <STATUS> PRESENCE ATTRIBUTE TO DEFINE REASONING FOR AVAILABILITY
CHANGE   KR2008-7003214   2006/07/11

 

 A-45 

 

 

 

Inventergy

ID

  Patent Number   Country   Status   Title   Application Number   Filing Date
14NC01-008-06   MX282232   MX   Granted   EXTENDING <STATUS> PRESENCE ATTRIBUTE
TO DEFINE REASONING FOR AVAILABILITY CHANGE   MX/a/2008/000568   2006/07/11
14NC01-008-07   PH1-2007-502943   PH   Granted   EXTENDING <STATUS> PRESENCE
ATTRIBUTE TO DEFINE REASONING FOR AVAILABILITY CHANGE   PH1-2007-502943  
2006/07/11 14NC01-008-08   RU2384004   RU   Granted   EXTENDING <STATUS>
PRESENCE ATTRIBUTE TO DEFINE REASONING FOR AVAILABILITY CHANGE   RU2008100148  
2006/07/11 14NC01-008-09   SG139065   SG   Granted   EXTENDING <STATUS> PRESENCE
ATTRIBUTE TO DEFINE REASONING FOR AVAILABILITY CHANGE   SG200800268.5  
2006/07/11 14NC01-008-10   US8681751   US   Granted   EXTENDING <STATUS>
PRESENCE ATTRIBUTE TO DEFINE REASONING FOR AVAILABILITY CHANGE   US11/348896  
2006/02/07 14NC01-008-11   VN1-2008-00326   VN   Pending   EXTENDING <STATUS>
PRESENCE ATTRIBUTE TO DEFINE REASONING FOR AVAILABILITY CHANGE   VN1-2008-00326
  2006/07/11 14NC01-008-12   ZA200800233   ZA   Granted   EXTENDING <STATUS>
PRESENCE ATTRIBUTE TO DEFINE REASONING FOR AVAILABILITY CHANGE   ZA2008/0233  
2006/07/11 14NC01-008-13   EP1905212   DE   Granted   EXTENDING <STATUS>
PRESENCE ATTRIBUTE TO DEFINE REASONING FOR AVAILABILITY CHANGE   EP06795099.8  
2006/07/11 14NC01-008-14   EP1905212   FR   Granted   EXTENDING <STATUS>
PRESENCE ATTRIBUTE TO DEFINE REASONING FOR AVAILABILITY CHANGE   EP06795099.8  
2006/07/11 14NC01-008-15   EP1905212   GB   Granted   EXTENDING <STATUS>
PRESENCE ATTRIBUTE TO DEFINE REASONING FOR AVAILABILITY CHANGE   EP06795099.8  
2006/07/11 14NC01-008-10r1   US15/077548   US   Reissuing   EXTENDING <STATUS>
PRESENCE ATTRIBUTE TO DEFINE REASONING FOR AVAILABILITY CHANGE   US15/077548  
2016/03/22 14NC01-009-01   EP1338152   FR   Granted   3RD GEN MOBILITY USING SIP
  EP1338152   2001/11/21 14NC01-009-02   US6904035   US   Granted   3RD GEN
MOBILITY USING SIP   US09/991540   2001/11/14 14NC01-010-01   CN1539106   CN  
Granted   THREE-PARTY AUTHENTICATION AND AUTHORIZATION SCHEME FOR INTERNET
PROTOCLVERSION 6.   CN02815394.4   2002/07/11 14NC01-010-02   EP1415212   EP  
EP-Pending   THREE-PARTY AUTHENTICATION AND AUTHORIZATION SCHEME FOR INTERNET
PROTOCLVERSION 6.   EP02749143.0   2002/07/11 14NC01-010-03   US7900242   US  
Granted   THREE-PARTY AUTHENTICATION AND AUTHORIZATION SCHEME FOR INTERNET
PROTOCLVERSION 6.   US10/192753   2002/07/09 14NC01-010-04   EP1415212   DE  
EP-Designated   THREE-PARTY AUTHENTICATION AND AUTHORIZATION SCHEME FOR INTERNET
PROTOCLVERSION 6.   EP02749143.0   2002/07/11 14NC01-010-05   EP1415212   FR  
EP-Designated   THREE-PARTY AUTHENTICATION AND AUTHORIZATION SCHEME FOR INTERNET
PROTOCLVERSION 6.   EP02749143.0   2002/07/11 14NC01-010-06   EP1415212   GB  
EP-Designated   THREE-PARTY AUTHENTICATION AND AUTHORIZATION SCHEME FOR INTERNET
PROTOCLVERSION 6.   EP02749143.0   2002/07/11

 

 A-46 

 

 

Inventergy

ID

  Patent Number   Country   Status   Title   Application Number   Filing Date
14NC01-011-01   CN100571461   CN   Granted   EXTENDING THE TRUSTED NETWORK
CONCEPT IN IMS   CN200480000385.6   2004/02/17 14NC01-011-02   EP1595418   EP  
EP-Pending   EXTENDING THE TRUSTED NETWORK CONCEPT IN IMS   EP04711676.9  
2004/02/17 14NC01-011-03   IDP0030947   ID   Granted   EXTENDING THE TRUSTED
NETWORK CONCEPT IN IMS   IDW00200501937   2004/02/17 14NC01-011-04   IN200403049
  IN   Pending   EXTENDING THE TRUSTED NETWORK CONCEPT IN IMS  
IN03049/CHENP/2004   2004/02/17 14NC01-011-05   SG115865   SG   Granted  
EXTENDING THE TRUSTED NETWORK CONCEPT IN IMS   SG200406163.6   2004/02/17
14NC01-011-06   US7917620   US   Granted   EXTENDING THE TRUSTED NETWORK CONCEPT
IN IMS   US10/614343   2003/07/08 14NC01-011-07   EP1595418   DE   EP-Designated
  EXTENDING THE TRUSTED NETWORK CONCEPT IN IMS   EP04711676.9   2004/02/17
14NC01-011-08   EP1595418   FR   EP-Designated   EXTENDING THE TRUSTED NETWORK
CONCEPT IN IMS   EP04711676.9   2004/02/17 14NC01-011-09   EP1595418   GB  
EP-Designated   EXTENDING THE TRUSTED NETWORK CONCEPT IN IMS   EP04711676.9  
2004/02/17 14NC01-012-01   AU2005232140   AU   Granted   SESSION PROGRESS
INDICATION IN POC FOR MANUAL ANSWER MODE   AU2005232140   2005/03/17
14NC01-012-02   CN1961595   CN   Granted   SESSION PROGRESS INDICATION IN POC
FOR MANUAL ANSWER MODE   CN200580017529.3   2005/03/17 14NC01-012-04   KR0924513
  KR   Granted   SESSION PROGRESS INDICATION IN POC FOR MANUAL ANSWER MODE  
KR2006-7023181   2005/03/17 14NC01-013-01   CN101385313   CN   Granted   IMS-CS
INTERWORKING FOR VIDEO CALLS   CN200780005866.X   2007/01/22 14NC01-013-02  
DE602007033333   DE   Granted   IMS-CS INTERWORKING FOR VIDEO CALLS  
EP07700656.7   2007/01/22 14NC01-013-04   EP1987649   GB   Granted   IMS-CS
INTERWORKING FOR VIDEO CALLS   EP07700656.7   2007/01/22 14NC01-013-05  
IN200806684   IN   Pending   IMS-CS INTERWORKING FOR VIDEO CALLS  
IN6684/DELNP/2008   2007/01/22 14NC01-013-06   EP1987649   NL   Granted   IMS-CS
INTERWORKING FOR VIDEO CALLS   EP07700656.7   2007/01/22 14NC01-013-07  
SG145112   SG   Granted   IMS-CS INTERWORKING FOR VIDEO CALLS   SG200805775.4  
2007/01/22 14NC01-013-08   TH0701000284   TH   Pending   IMS-CS INTERWORKING FOR
VIDEO CALLS   TH0701000284   2007/01/23 14NC01-013-09   US7860102   US   Granted
  IMS-CS INTERWORKING FOR VIDEO CALLS   US11/508258   2006/08/23 14NC01-013-10  
EP1987649   CH   Granted   IMS-CS INTERWORKING FOR VIDEO CALLS   EP07700656.7  
2007/01/22 14NC01-013-11   EP1987649   IE   Granted   IMS-CS INTERWORKING FOR
VIDEO CALLS   EP07700656.7   2007/01/22 14NC01-013-12   EP1987649   FR   Granted
  IMS-CS INTERWORKING FOR VIDEO CALLS   EP07700656.7   2007/01/22 14NC01-013-13
  EP1987649   LU   Granted   IMS-CS INTERWORKING FOR VIDEO CALLS   EP07700656.7
  2007/01/22 14NC01-013-14   EP1987649   LI   Granted   IMS-CS INTERWORKING FOR
VIDEO CALLS   EP07700656.7   2007/01/22 14NC01-013-15   RU2408998   RU   Granted
  IMS-CS INTERWORKING FOR VIDEO CALLS   RU2008132295A   2007/01/22 14NC01-014-01
  CN101444062   CN   Granted   CARRYING TRUSTED NETWORK PROVIDED ACCESS NETWORK
INFO IN SIP   CN200780010857.X   2007/03/27

 

 A-47 

 

 

Inventergy

ID

  Patent Number   Country   Status   Title   Application Number   Filing Date
14NC01-014-02   EP1999929   EP   EP-Pending   CARRYING TRUSTED NETWORK PROVIDED
ACCESS NETWORK INFO IN SIP   EP7734087.5   2007/03/26 14NC01-014-03   US9419955
  US   Granted   CARRYING TRUSTED NETWORK PROVIDED ACCESS NETWORK INFO IN SIP  
US11/691417   2007/03/26 14NC01-014-04   EP1999929   DE   EP-Designated  
CARRYING TRUSTED NETWORK PROVIDED ACCESS NETWORK INFO IN SIP   EP7734087.5  
2007/03/26 14NC01-014-05   EP1999929   FR   EP-Designated   CARRYING TRUSTED
NETWORK PROVIDED ACCESS NETWORK INFO IN SIP   EP7734087.5   2007/03/26
14NC01-014-06   EP1999929   GB   EP-Designated   CARRYING TRUSTED NETWORK
PROVIDED ACCESS NETWORK INFO IN SIP   EP7734087.5   2007/03/26 14NC01-014-08  
IN08619/DELNP/08   IN   Pending   CARRYING TRUSTED NETWORK PROVIDED  
IN08619/DELNP/08   2008/10/14 14NC01-014-03d1   US15/205679   US   Pending  
CARRYING TRUSTED NETWORK PROVIDED ACCESS NETWORK INFO IN SIP   US15/205679  
2016/07/08 14NC01-015-01   CN101523858   CN   Pending   DHT-BASED CORE IMS
NETWORK   CN200780038286.0   2007/09/11 14NC01-015-03   US7796990   US   Granted
  DHT-BASED CORE IMS NETWORK   US11/520655   2006/09/14 14NC01-015-04  
DE602007047624   DE   Granted   DHT-BASED CORE IMS NETWORK   EP07803743.9  
2007/09/11 14NC01-015-05   EP2062422   FR   Granted   DHT-BASED CORE IMS NETWORK
  EP07803743.9   2007/09/11 14NC01-015-06   EP2062422   GB   Granted   DHT-BASED
CORE IMS NETWORK   EP07803743.9   2007/09/11 14NC01-015-02d1   EP16185316.3   EP
  EP-Pending   DHT-BASED CORE IMS NETWORK   EP16185316.3   2016/08/23
14NC01-015-04d1   EP16185316.3   DE   EP-Designated   DHT-BASED CORE IMS NETWORK
  EP16185316.3   2016/08/23 14NC01-015-05d1   EP16185316.3   FR   EP-Designated
  DHT-BASED CORE IMS NETWORK   EP16185316.3   2016/08/23 14NC01-015-06d1  
EP16185316.3   GB   EP-Designated   DHT-BASED CORE IMS NETWORK   EP16185316.3  
2016/08/23 14NC01-016-01   US7822035   US   Granted   SIP COMMUNICATION SERVICE
IDENTIFIERS   US11/715209   2007/03/07 13HU01-001-01   BRPI0614848   BR  
Pending   Method, system and equipment for processing sip requests in IMS
network   BRPI614848A   2006/07/26 13HU01-001-02   CN100502402   CN   Granted  
Method and device for processing session message in IMS network  
CN200510119756.9   2005/11/04 13HU01-001-03   CN101189850   CN   Granted  
Method, system and device in IMS network processing SIP message  
CN200680011706.1   2006/07/26 13HU01-001-04   EP1755310   DE   Granted   Methods
and apparatuses for processing SIP requests in an IMS network comprising an AS  
EP2006254341A   2006/08/18 13HU01-001-06   EP1755310   ES   Granted   Methods
and apparatuses for processing SIP requests in an IMS network comprising an AS  
EP2006254341A   2006/08/18 13HU01-001-07   EP1755310   FR   Granted   Methods
and apparatuses for processing SIP requests in an IMS network comprising an AS  
EP2006254341A   2006/08/18

 

 A-48 

 

 

Inventergy

ID

  Patent Number   Country   Status   Title   Application Number   Filing Date
13HU01-001-08   EP1755310   GB   Granted   Methods and apparatuses for
processing SIP requests in an IMS network comprising an AS   EP2006254341A  
2006/08/18 13HU01-001-09   IN254557   IN   Granted   Method, system and
equipment for processing sip requests in IMS network   IN454/CHENP/2008  
2006/07/26 13HU01-001-10   EP1755310   IT   Granted   Methods and apparatuses
for processing SIP requests in an IMS network comprising an AS   EP2006254341A  
2006/08/18 13HU01-001-11   US7835352   US   Granted   Method, system and
equipment for processing sip requests in IMS network   US2006506581A 11/506581  
2006/08/18 13HU01-002-01   CN100551148   CN   Granted   Method for realizing
system switch in encryption mode   CN200510093678.X   2005/09/01 13HU01-002-02  
CN101156498   CN   Granted   Method for implementing inter-system switch-over  
CN200680011893.3   2006/09/01 13HU01-002-03   EP1871134   DE   Granted   METHOD
FOR HANDOVER BETWEEN SYSTEMS   EP2006775581A   2006/09/01 13HU01-002-05  
EP1871134   FR   Granted   METHOD FOR HANDOVER BETWEEN SYSTEMS   EP2006775581A  
2006/09/01 13HU01-002-06   EP1871134   GB   Granted   METHOD FOR HANDOVER
BETWEEN SYSTEMS   EP2006775581A   2006/09/01 13HU01-003-01   CN101031004   CN  
Granted   Method for realizing on-hook triggering service   CN200610058041.1  
2006/02/28 13HU01-003-02   CN101160940   CN   Granted   Method for implementing
service triggered by off-hook   CN200680012256.8   2006/10/31 13HU01-003-04  
US8149824   US   Granted   Method and system for implementing service triggered
by off-hook   US2007668532A   11/668,523   2007/01/30 13HU01-004-01   CN1964365
  CN   Granted   Method for switching terminal status in media gateway  
CN200510101368.8   2005/11/11 13HU01-004-02   CN101156398   CN   Granted  
Method and system for switching terminal state of media gateway  
CN200680011910.3   2006/10/24 13HU01-004-03   EP1786216   DE   Granted   Method
and system for switching the state of a termination in a media gateway  
EP2006023462A   2006/11/10 13HU01-004-05   EP1786216   FR   Granted   Method and
system for switching the state of a termination in a media gateway  
EP2006023462A   2006/11/10 13HU01-004-06   US7693141   US   Granted   Method and
system for switching the state of a termination in a media gateway  
US2006595768A  11/595768   2006/11/10 13HU01-005-02   CN1901550   CN   Granted  
Subscribing method based on conversation start protocol and its system and
device   CN200610106654.8   2006/07/21 13HU01-005-05   US7948955   US   Granted
  Subscription method and device   US200817423A  [08/0113669] 12/017,423  
2008/01/22 13HU01-006-02   CN1303793   CN   Granted   Method for realizing
application server communication   CN200510103571.9   2005/09/21 13HU01-006-03  
EP1796326   DE   Granted   A METHOD FOR ENABLING COMMUNICATION IN APPLICATION
SERVERS   EP2005791501A   2005/09/21 13HU01-006-05   EP1796326   FR   Granted  
A METHOD FOR ENABLING COMMUNICATION IN APPLICATION SERVERS   EP2005791501A  
2005/09/21

 

 A-49 

 

 

Inventergy

ID

  Patent Number   Country   Status   Title   Application Number   Filing Date
13HU01-006-06   EP1796326   GB   Granted   A METHOD FOR ENABLING COMMUNICATION
IN APPLICATION SERVERS   EP2005791501A   2005/09/21 13HU01-006-07   EP1796326  
IT   Granted   A METHOD FOR ENABLING COMMUNICATION IN APPLICATION SERVERS  
EP2005791501A   2005/09/21 13HU01-006-08   EP1796326   NL   Granted   A METHOD
FOR ENABLING COMMUNICATION IN APPLICATION SERVERS   EP2005791501A   2005/09/21
13HU01-006-09   EP1796326   SE   Granted   A METHOD FOR ENABLING COMMUNICATION
IN APPLICATION SERVERS   EP2005791501A   2005/09/21 13HU01-007-01   CN1929627  
CN   Granted   Method and system for realizing public user identification
carrying in ims network   CN200510098402.0   2005/09/06 13HU01-007-02  
CN1941774   CN   Granted   Method and system for realizing public user mark
carrier   CN200510108128.0   2005/09/29 13HU01-007-03   CN1941739   CN   Granted
  Method and system for allocating and using user mark   CN200510108129.5  
2005/09/29 13HU01-007-04   EP1761077   DE   Granted   Method and system for
enabling number portability in IMS networks   EP2006018705A   2006/09/06
13HU01-007-06   EP1761077   FR   Granted   Method and system for enabling number
portability in IMS networks   EP2006018705A   2006/09/06 13HU01-007-07  
EP1761077   SE   Granted   Method and system for enabling number portability in
IMS networks   EP2006018705A   2006/09/06 13HU01-007-08   US7787878   US  
Granted   Method and system for enabling number portability in IMS networks  
US2006516946A  11/516946   2006/09/06 13HU01-008-04   US7792116   US   Granted  
Method and device for interworking between internet protocol networks  
US2007703709A  11/703709   2007/02/08 13HU01-009-01   CN100563235   CN   Granted
  Network element with interconnecting function, CSI terminal, IMS terminal
interconnecting system and method   CN200610077923.2   2006/04/26 13HU01-009-02
  CN101313543   CN   Granted   Exchange functional network element, CSI
terminal, IMS terminal exchange system and method   CN200780000211.3  
2007/01/09 13HU01-009-03   EP1973283   DE   Granted   INTERWORKING NETWORK
ELEMENT, INTERWORKING SYSTEM BETWEEN THE CSI TERMINAL AND THE IMS TERMINAL AND
THE METHOD THEREOF   EP2007702010A   2007/01/09 13HU01-009-05   EP1973283   FR  
Granted   INTERWORKING NETWORK ELEMENT, INTERWORKING SYSTEM BETWEEN THE CSI
TERMINAL AND THE IMS TERMINAL AND THE METHOD THEREOF   EP2007702010A  
2007/01/09 13HU01-009-06   EP1973283   GB   Granted   INTERWORKING NETWORK
ELEMENT, INTERWORKING SYSTEM BETWEEN THE CSI TERMINAL AND THE IMS TERMINAL AND
THE METHOD THEREOF   EP2007702010A   2007/01/09 13HU01-009-07   US8213419   US  
Granted   Interworking network element, interworking system between the CSI
terminal and the IMS terminal and the method thereof   US2008170227A  12/170227
  2008/07/09 13HU01-009-07r   US14/323165   US   Reissuing   Interworking
network element, interworking system between the CSI terminal and the IMS
terminal and the method thereof   14/323165   2014/07/03

 

 A-50 

 

 

Inventergy

ID

  Patent Number   Country   Status   Title   Application Number   Filing Date
13HU01-009-07s   US14/856401   US   Reissuing   Interworking network element,
interworking system between the CSI terminal and the IMS terminal and the method
thereof   US14/856401   2015/09/16 13HU01-010-01   CN100411398   CN   Granted  
Edge or packet gateway controlling method in next generation network and its
system   CN200510026714.0   2005/06/13 13HU01-010-02   CN100426805   CN  
Granted   Edge or packet gateway control system in next generation network and
its method   CN200510026736.7   2005/06/14 13HU01-010-03   CN100438515   CN  
Granted   Edge or packet gateway controlling method in next generation network
and its system   CN200510026737.1   2005/06/14 13HU01-010-04   CN101160799   CN
  Granted   Fringe or packet gateway control system and control method thereof  
CN200680012195.5   2006/05/25 13HU01-010-06   US7881317   US   Granted  
Border/packet gateway control system and control method  
US2007680234A  11/680,234   2007/02/28 13HU01-011-02   EP1786162   DE   Granted
  METHOD FOR THE CALLING USER TERMINAL LISTENING TO THE SIGNAL TONE OF THE
CALLED USER TERMINAL WHEN INTER-NETWORKING   EP2006741937A   2006/05/22
13HU01-011-04   EP1786162   GB   Granted   METHOD FOR THE CALLING USER TERMINAL
LISTENING TO THE SIGNAL TONE OF THE CALLED USER TERMINAL WHEN INTER-NETWORKING  
EP2006741937A   2006/05/22 13HU01-011-05   US8335221   US   Granted   Method for
listening to signal tone from a called party by a calling party during network
interworking   US2007707759A  11/707,759   2007/02/16 13HU01-012-04   EP1816887
  DE   Granted   METHOD AND SYSTEM FOR IMPROVING NETWORK RELIABILITY BY
REALIZING DYMANIC ROUTE OF SIGNALING   EP2006775336A   2006/08/10 13HU01-012-06
  EP1816887   FR   Granted   METHOD AND SYSTEM FOR IMPROVING NETWORK RELIABILITY
BY REALIZING DYMANIC ROUTE OF SIGNALING   EP2006775336A   2006/08/10
13HU01-012-08   JP04619441   JP   Granted   The method and system which
implement   JP2008527289A   2006/08/10 13HU01-012-09   RU2408154   RU   Granted
  METHOD AND SYSTEM FOR REALISATION OF DYNAMIC ROUTING OF CALL SIGNALS  
RU2008101969A   2006/08/10 13HU01-012-10   US8125995   US   Granted   Method and
system for implementing dynamic signaling routing   US2007821113A  11/821,113  
2007/06/21 13HU01-013-01   CN100459569   CN   Granted   Quick route switching
method and apparatus for network node devices   CN200510032840.7   2005/01/14
13HU01-013-03   EP1718014   FR   Granted   A ROUTE SWITCHING METHOD AND A
NETWORK NODE DEVICE   EP2006705441A   2006/01/09 13HU01-013-04   EP1718014   SE
  Granted   A ROUTE SWITCHING METHOD AND A NETWORK NODE DEVICE   EP2006705441A  
2006/01/09 13HU01-013-05   US7898943   US   Granted   Method for switching route
and network device thereof   US2003591218A  10/591,218   2007/11/21
13HU01-014-01   CN100479417   CN   Granted   Communication method preventing
circumbendibus of media-flow   CN200510098546.6   2005/09/02 13HU01-014-03  
602006048939.0   DE   Granted   Communication method and device for preventing
media stream circuity (tromboning)   EP2006119909A   2006/08/31

 

 A-51 

 

 

Inventergy

ID

  Patent Number   Country   Status   Title   Application Number   Filing Date
13HU01-014-06   EP1760986   FR   Granted   Communication method and device for
preventing media stream circuity (tromboning)   EP2006119909A   2006/08/31
13HU01-014-07   EP1760986   GB   Granted   Communication method and device for
preventing media stream circuity (tromboning)   EP2006119909A   2006/08/31
13HU01-014-09   US8108526   US   Granted   Communication method and device for
preventing media stream circuitry   US2006469796A  11/469,796   2006/09/01
13HU01-014-03d1   EP16168008.7   DE   EP-Designated   Communication method and
device for preventing media stream circuity (tromboning)   EP16168008.7  
2016/05/03 13HU01-014-11d1   EP16168008.7   EP   EP-Pending   Communication
method and device for preventing media stream circuity (tromboning)  
EP16168008.7   2016/05/03 13HU01-014-06d1   EP16168008.7   FR   EP-Designated  
Communication method and device for preventing media stream circuity
(tromboning)   EP16168008.7   2016/05/03 13HU01-014-07d1   EP16168008.7   GB  
EP-Designated   Communication method and device for preventing media stream
circuity (tromboning)   EP16168008.7   2016/05/03 13HU01-015-01   CN101212309  
CN   Granted   Method for controlling time stamp of reported event  
CN200610170447.9   2006/12/30 13HU01-015-02   EP2037627   DE   Granted   METHOD
AND DEVICE FOR CONTROLLING REPORTING TIMESTAMP OF EVENT   EP2007846226A  
2007/12/29 13HU01-015-04   EP2037627   FR   Granted   METHOD AND DEVICE FOR
CONTROLLING REPORTING TIMESTAMP OF EVENT   EP2007846226A   2007/12/29
13HU01-015-05   EP2037627   IT   Granted   METHOD AND DEVICE FOR CONTROLLING
REPORTING TIMESTAMP OF EVENT   EP2007846226A   2007/12/29 13HU01-015-06  
US8116322   US   Granted   Method and apparatus for controlling reporting of an
event timestamp   US2009354289A  12/354289   2009/01/15 13HU01-016-01  
CN1996968   CN   Granted   Decision method for the media gateway controller to
distribute the resource   CN200610093956.6   2006/06/26 13HU01-016-03  
EP2034670   DE   Granted   METHOD, APPARATUS, AND SYSTEM FOR THE MGC
DISTRIBUTING A RESOURCE PROVISION DECISION TO THE MG   EP2007721793A  
2007/06/25 13HU01-016-05   EP2034670   FR   Granted   METHOD, APPARATUS, AND
SYSTEM FOR THE MGC DISTRIBUTING A RESOURCE PROVISION DECISION TO THE MG  
EP2007721793A   2007/06/25 13HU01-016-06   EP2034670   IT   Granted   METHOD,
APPARATUS, AND SYSTEM FOR THE MGC DISTRIBUTING A RESOURCE PROVISION DECISION TO
THE MG   EP2007721793A   2007/06/25 13HU01-016-07   US7899065   US   Granted  
Method, apparatus and system for a media gateway controller to deliver a
resource provision decision to a media gateway   US2008342546A  12/342,546  
2008/12/23 13HU01-017-01   CN100442930   CN   Granted   Mobile exchanging center
and called parner processing method   CN200510110891.7   2005/11/29
13HU01-017-03   EP1898658   DE   Granted   MSC AND CALLED PROCESS METHOD THEREOF
  EP2006775455A   2006/08/22

 

 A-52 

 

 

Inventergy

ID

  Patent Number   Country   Status   Title   Application Number   Filing Date
13HU01-018-01   CN100471140   CN   Granted   Method for detecting QoS  
CN200610062951.7   2006/09/29 13HU01-018-02   CN101001208   CN   Granted  
Method for detecting QoS   CN200610165838.1   2006/12/13 13HU01-018-03  
CN101052014   CN   Granted   Method for detecting QoS   CN200710107595.0  
2007/05/21 13HU01-018-04   EP1983688   DE   Granted   METHOD FOR DETECTING QOS  
EP2007817016A   2007/09/29 13HU01-018-07   EP1983688   FR   Granted   METHOD FOR
DETECTING QOS   EP2007817016A   2007/09/29 13HU01-018-08   EP1983688   GB  
Granted   METHOD FOR DETECTING QOS   EP2007817016A   2007/09/29 13HU01-019-01  
CN1905472   CN   Granted   Method for implementing IMS network reliability  
CN200510085400.8   2005/07/27 13HU01-019-02   EP1914937   DE   Granted   METHOD
AND SYSTEM FOR REALIZING IMS NETWORK RELIABILITY   EP2006761564A   2006/07/28
13HU01-019-04   EP1914937   FR   Granted   METHOD AND SYSTEM FOR REALIZING IMS
NETWORK RELIABILITY   EP2006761564A   2006/07/25 13HU01-019-05   EP1914937   GB
  Granted   METHOD AND SYSTEM FOR REALIZING IMS NETWORK RELIABILITY  
EP2006761564A   2006/07/25 13HU01-020-01   CN100546308   CN   Granted   Gateway
control protocol message transmission method   CN200510034409.6   2005/04/22
13HU01-020-02   US7653076   US   Granted   Method and apparatus for gateway
control protocol message transmission   US2007856152A  11/856,152   2007/09/17
13HU01-021-02   CN100349411   CN   Granted   Medium flow service quality
reporting method   CN200410062978.7   2004/06/30 13HU01-021-06   EP1739900   PT
  Granted   A METHOD FOR ACQUIRING THE QOS OF THE MULTIMEDIA STREAM PERIODICALLY
  EP2005759437A   2005/06/30 13HU01-021-08   US7583612   US   Granted   Method
for periodically acquiring the QoS of media stream and system thereof  
US2006558619A   2006/11/10 13HU01-022-01   CN100499656   CN   Granted   Method
for implementing medium gateway function, wireless access controlling apparatus
and access system   CN200510051044.8   2005/02/25 13HU01-022-02   US8085712   US
  Granted   Method for implementing media gateway function,radio access control
device and access system   US20080049705A1   US2007844481A   2006/02/27
13HU01-023-01   CN100583918   CN   Granted   Safety protection method for
service interruption of exchange network and its device   CN200610065066.4  
2006/03/16 13HU01-023-03   US7710880   US   Granted   Method and apparatus for
security protection of service interruption in switch network   US2006618597A  
2006/12/29 13HU01-024-01   CN101841888   CN   Granted   Resource control method,
related equipment and related system   CN200910118794.0   2009/03/16
13HU01-024-02   EP2439979   DE   Granted   RESOURCE CONTROL METHOD, RELEVANT
DEVIDE AND SYSTEM   EP2010753112A  EP10753112.1   2010/03/16 13HU01-024-05  
EP2439979   FR   Granted   RESOURCE CONTROL METHOD, RELEVANT DEVIDE AND SYSTEM  
EP2010753112A  EP10753112.1   2010/03/16 13HU01-024-06   EP2439979   GB  
Granted   RESOURCE CONTROL METHOD, RELEVANT DEVIDE AND SYSTEM  
EP2010753112A  EP10753112.1   2010/03/16 13HU01-024-08   US8224325   US  
Granted   Resource control method, relevant device, and system   US13235062A  
2011/09/16

 

 

 A-53 

 

 

Inventergy

ID

  Patent Number   Country   Status   Title   Application Number   Filing Date
13HU01-024-03d1   EP16167016.1   EP   EP-Pending   RESOURCE CONTROL METHOD,
RELEVANT DEVIDE AND SYSTEM   EP16167016.1   2016/04/26 13HU01-024-02d1  
EP16167016.1   DE   EP-Designated   RESOURCE CONTROL METHOD, RELEVANT DEVIDE AND
SYSTEM   EP16167016.1   2016/04/26 13HU01-024-05d1   EP16167016.1   FR  
EP-Designated   RESOURCE CONTROL METHOD, RELEVANT DEVIDE AND SYSTEM  
EP16167016.1   2016/04/26 13HU01-024-06d1   EP16167016.1   GB   EP-Designated  
RESOURCE CONTROL METHOD, RELEVANT DEVIDE AND SYSTEM   EP16167016.1   2016/04/26
13HU01-025-01   AU2003271027   AU   Granted   A network security authentication
method   AU2003271027A   2003/09/22 13HU01-025-03   US8195942   US   Granted  
Network security authentication method   US2003531569A   2005/04/18
13HU01-026-01   CN100574185   CN   Granted   Method for ensuring media stream
safety in IP multimedia service subsystem network   CN200510000097.7  
2005/01/07 13HU01-026-02   EP1835652   DE   Granted   A METHOD FOR ENSURING THE
SAFETY OF THE MEDIA-FLOW IN IP MULTIMEDIA SUB-SYSTEM   EP2005848163A  
2005/12/31 13HU01-026-04   EP1835652   GB   Granted   A METHOD FOR ENSURING THE
SAFETY OF THE MEDIA-FLOW IN IP MULTIMEDIA SUB-SYSTEM   EP2005848163A  
2005/12/31 13HU01-026-05   US9167422   US   Granted   METHOD FOR ENSURING MEDIA
STREAM SECURITY IN IP MULTIMEDIA SUB-SYSTEM   14/050768   2013/10/10
13HU01-026-06   US8582766   US   Granted   METHOD FOR ENSURING MEDIA STREAM
SECURITY IN IP MULTIMEDIA SUB-SYSTEM   US2007774271A   11/774271   2007/07/06
13HU01-026-05c1   US14/885168   US   Pending   METHOD FOR ENSURING MEDIA STREAM
SECURITY IN IP MULTIMEDIA SUB-SYSTEM   US14/885168   2015/10/16 13HU01-027.1-01
  AR053615   AR   Granted   Method for Implementing Access Domain Security of IP
Multimedia Subsystem   ARP20060102194A   2006/05/26 13HU01-027.1-02  
CN100461942   CN   Granted   Method for selecting safety mechanism of IP
multimedia subsystem access field   CN200510071538.2   2005/05/27
13HU01-027.1-03   DE602006007648.7   DE   Granted   A METHOD FOR IMPLEMENTING
THE ACCESS DOMAIN SECURITY OF AN IP MULTIMEDIA SUBSYSTEM   DE602006007648T  
2006/04/03 13HU01-027.1-06   EP1755311   FR   Granted   A METHOD FOR
IMPLEMENTING THE ACCESS DOMAIN SECURITY OF AN IP MULTIMEDIA SUBSYSTEM  
EP2006722247A   2006/04/03 13HU01-027.1-07   EP1755311   GB   Granted   A METHOD
FOR IMPLEMENTING THE ACCESS DOMAIN SECURITY OF AN IP MULTIMEDIA SUBSYSTEM  
EP2006722247A   2006/04/03 13HU01-027.1-08   TWI314414   TW   Granted   A METHOD
FOR IMPLEMENTING THE ACCESS DOMAIN SECURITY OF AN IP MULTIMEDIA SUBSYSTEM  
TW2006118609A   2006/05/25 13HU01-027.1-11   TH45432   TH   Granted   Method for
Implementing Access   TH0510947   2006/05/25 13HU01-027.2-01   CN100571134   CN
  Granted   Method for verifying user terminal in IP multimedia subsystem  
CN200510070351.0   2005/04/30 13HU01-027.2-02   EP1879324   DE   Granted   A
METHOD FOR AUTHENTICATING USER TERMINAL IN IP MULTIMEDIA SUB-SYSTEM  
EP2006741743A   2006/04/27

 

 A-54 

 

 

Inventergy

ID

  Patent Number   Country   Status   Title   Application Number   Filing Date
13HU01-027.2-04   EP1879324   ES   Granted   A METHOD FOR AUTHENTICATING USER
TERMINAL IN IP MULTIMEDIA SUB-SYSTEM   EP2006741743A   2006/04/27
13HU01-027.2-05   EP1879324   FR   Granted   A METHOD FOR AUTHENTICATING USER
TERMINAL IN IP MULTIMEDIA SUB-SYSTEM   EP2006741743A   2006/04/27
13HU01-027.2-06   EP1879324   GB   Granted   A METHOD FOR AUTHENTICATING USER
TERMINAL IN IP MULTIMEDIA SUB-SYSTEM   EP2006741743A   2006/04/27
13HU01-027.2-07   EP1879324   IT   Granted   A METHOD FOR AUTHENTICATING USER
TERMINAL IN IP MULTIMEDIA SUB-SYSTEM   EP2006741743A   2006/04/27
13HU01-027.2-08   US8335487   US   Granted   Method for authenticating user
terminal in IP multimedia sub-system   US11/896389   2007/08/31 13HU01-028-02  
CN101128049   CN   Granted   Method and system for providing circuit domain
service and service control node SCP   CN200610141030.X   2006/09/28
13HU01-028-03   EP2056536   DE   Granted   A METHOD, A SYSTEM AND A SERVICE
CONTROL POINT FOR PROVIDING CIRCUIT DOMAIN SERVICE   EP2007785297A   2007/08/09
13HU01-028-05   EP2056536   FR   Granted   A METHOD, A SYSTEM AND A SERVICE
CONTROL POINT FOR PROVIDING CIRCUIT DOMAIN SERVICE   EP2007785297A   2007/08/09
13HU01-028-06   EP2056536   GB   Granted   A METHOD, A SYSTEM AND A SERVICE
CONTROL POINT FOR PROVIDING CIRCUIT DOMAIN SERVICE   EP2007785297A   2007/08/09
13HU01-029-01   AR50123   AR   Granted   Communications network system for
implementing mixed services and method thereof   ARP20050103360A   2005/08/11
13HU01-029-02   BR200507677   BR   Granted   Communications network system for
implementing mixed services and method thereof   BRPI507677A   2005/08/11
13HU01-029-06   ID0024111   ID   Granted   Method and system for realizing short
message intercommunication based on mixed telephone number   IDW-00200602090  
2005/08/11 13HU01-029-07   IN246930   IN   Granted   Method and system for
realizing short message intercommunication based on mixed telephone number  
IN4422/CHENP/2006   2005/08/11 13HU01-029-08   RU2370904   RU   Granted  
TELECOMMUNICATION NETWORK SYSTEM FOR IMPLEMENTING VARIOUS SERVICES AND METHOD OF
IMPLEMENTING THEREOF   RU2006130835A   2005/08/11 13HU01-029-09   US7787608   US
  Granted   Communications network system for implementing mixed services and
method thereof   US11/489208   2006/07/19 13HU01-030-01   CN101247632   CN  
Granted   Method, system and device for using IMS communication service
identification in communication system   CN200710079246.2   2007/02/13
13HU01-030-03   EP1959632   DE   EP-Designated   Method, system and apparatus
for using IMS communication service identifier   EP2008101535A   2008/02/12
13HU01-030-04   EP1959632   EP   EP-Pending   Method, system and apparatus for
using IMS communication service identifier   EP2008101535A   2008/02/12
13HU01-030-05   EP1959632   FI   EP-Designated   Method, system and apparatus
for using IMS communication service identifier   EP2008101535A   2008/02/12

 

 A-55 

 

 

Inventergy

ID

  Patent Number   Country   Status   Title   Application Number   Filing Date
13HU01-030-06   EP1959632   FR   EP-Designated   Method, system and apparatus
for using IMS communication service identifier   EP2008101535A   2008/02/12
13HU01-030-07   EP1959632   GB   EP-Designated   Method, system and apparatus
for using IMS communication service identifier   EP2008101535A   2008/02/12
13HU01-030-08   IN5391/DELNP/2009   IN   Pending   Method, System and Apparatus
for Using IMS Communication Service Identifiers in a Communication System  
IN5391/DELNP/2009   2007/11/19 13HU01-030-09   RU2434351   RU   Granted  
METHOD, SYSTEM AND APPARATUS FOR USING IMS COMMUNICATION SERVICE IDENTIFIER IN
COMMUNICATION SYSTEM   RU2009134133A   2007/11/19 13HU01-030-10   EP1959632   SE
  EP-Designated   Method, system and apparatus for using IMS communication
service identifier   EP2008101535A   2008/02/12 13HU01-030-11   US8417240   US  
Granted   METHOD, SYSTEM AND APPARATUS FOR USING IMS COMMUNICATION SERVICE
IDENTIFIER   US13/414770   2012/03/08 13HU01-030-11r   US14/285524   US  
Reissuing   METHOD, SYSTEM AND APPARATUS FOR USING IMS COMMUNICATION SERVICE
IDENTIFIER   US14/285524   2014/05/22 13HU01-030-12   US8185105   US   Granted  
METHOD, SYSTEM AND APPARATUS FOR USING IMS COMMUNICATION SERVICE IDENTIFIER  
US12/539890   2009/08/12 13HU01-031-02   CN101064661   CN   Granted   Method and
apparatus for notifying user to complement service   CN200610099533.5  
2006/07/28 13HU01-031-03   CN101317438   CN   Granted   Method and device for
perceiving supplementary service executed by user   CN200780000297.X  
2007/02/08 13HU01-031-04   EP1881689   DE   Granted   A METHOD AND DEVICE FOR
PERCEIVING THE USER TRIGGERING A SUPPLEMENTARY SERVICE   EP2007702308A  
2007/02/08 13HU01-031-06   EP1881689   FR   Granted   A METHOD AND DEVICE FOR
PERCEIVING THE USER TRIGGERING A SUPPLEMENTARY SERVICE   EP2007702308A  
2007/02/08 13HU01-031-07   EP1881689   GB   Granted   A METHOD AND DEVICE FOR
PERCEIVING THE USER TRIGGERING A SUPPLEMENTARY SERVICE   EP2007702308A  
2007/02/08 13HU01-032-01   CN101056452   CN   Granted   Method and system for
negotiating the voice encoding and decoding format in the communication system  
CN200610035050.9   2006/04/18 13HU01-032-02   CN101167374   CN   Granted  
Method, system and device for negotiating voice coding/decoding in communication
system   CN200680013004.7   2006/11/29 13HU01-032-03   EP1848190   DE   Granted
  Method, system and device for speech codec negotiation in communication system
  EP20077802A   2007/04/17 13HU01-032-05   EP1848190   FI   Granted   Method,
system and device for speech codec negotiation in communication system  
EP20077802A   2007/04/17 13HU01-032-06   EP1848190   FR   Granted   Method,
system and device for speech codec negotiation in communication system  
EP20077802A   2007/04/17 13HU01-032-07   EP1848190   GB   Granted   Method,
system and device for speech codec negotiation in communication system  
EP20077802A   2007/04/17

 

 A-56 

 

 

Inventergy

ID

  Patent Number   Country   Status   Title   Application Number   Filing Date
13HU01-032-08   EP1848190   SE   Granted   Method, system and device for speech
codec negotiation in communication system   EP20077802A   2007/04/17
13HU01-032-09   US7764953   US   Granted   Method, system and device for speech
Codec negotiation in communication system   US2007787527A   2007/04/17
13HU01-033-01   CN101026653   CN   Granted   System and method for realizing
colour image business   CN200610057699.0   2006/02/24 13HU01-033-02  
CN101156426   CN   Granted   System and method for implementing polychrome
service   CN200680011755.5   2006/11/01 13HU01-033-03   CN102394863   CN  
Granted   System and method for realizing colour image business  
CN201110266055.3   2006/02/24 13HU01-033-04   EP1826985   DE   Granted   System
and method for implementing multimedia calling line identification presentation
service   EP2007101173A   2007/01/25 13HU01-033-06   EP1826985   FR   Granted  
System and method for implementing multimedia calling line identification
presentation service   EP2007101173A   2007/01/25 13HU01-033-07   EP1826985   GB
  Granted   System and method for implementing multimedia calling line
identification presentation service   EP2007101173A   2007/01/25 13HU01-033-08  
US8855272   US   Granted   System and method for implementing multimedia calling
line identification presentation service   US11/698891   2007/01/29
13HU01-033-08c1   US20150026354   US   Pending   System and method for
implementing multimedia calling line identification presentation service  
US14/507302   2014/10/06 13HU01-033-08c2   US20150024723   US   Pending   System
and method for implementing multimedia calling line identification presentation
service   US14/507309   2014/10/06 13HU01-034-01   CN100487788   CN   Granted  
A method to realize the function of text-to-speech convert   CN200510114277.8  
2005/10/21 13HU01-034-02   EP1950737   DE   Granted   A METHOD, DEVICE AND
SYSTEM FOR ACCOMPLISHING THE FUNCTION OF TEXT-TO-SPEECH CONVERSION  
EP2006805015A   2006/10/20 13HU01-034-04   EP1950737   GB   Granted   A METHOD,
DEVICE AND SYSTEM FOR ACCOMPLISHING THE FUNCTION OF TEXT-TO-SPEECH CONVERSION  
EP2006805015A   2006/10/20 13HU01-035-01   CN101155148   CN   Granted   Media
gateway issuing receiving multicast data to method, system and device  
CN200610140147.6   2006/09/30 13HU01-035-02   EP2068513   DE   Granted   METHOD,
SYSTEM AND DEVICE FOR DISTRUBUTING AND RECEIVING THE MULTICAST DATA IN THE MEDIA
GATEWAY   EP2007816481A   2007/09/29 13HU01-035-04   EP2068513   IT   Granted  
METHOD, SYSTEM AND DEVICE FOR DISTRUBUTING AND RECEIVING THE MULTICAST DATA IN
THE MEDIA GATEWAY   EP2007816481A   2007/09/29 13HU01-035-05   US7920579   US  
Granted   Method, system and apparatus for media gateway to transmit and receive
multicast data   US2009413015A  12/413,015   2009/03/27 13HU01-036-01  
CN101277343   CN   Granted   Method, terminal and system for implementing video
binding in voice communication network   CN200710095931.4   2007/03/30

 

 A-57 

 

 

Inventergy

ID

  Patent Number   Country   Status   Title   Application Number   Filing Date
13HU01-036-02   EP2120440   DE   Granted   A METHOD, TERMINAL AND SYSTEM FOR
IMPLEMENTING VIDEO BINDING IN A VOICE COMMUNICATION NETWORK   EP2008706632A  
2008/02/03 13HU01-036-04   EP2120440   FR   Granted   A METHOD, TERMINAL AND
SYSTEM FOR IMPLEMENTING VIDEO BINDING IN A VOICE COMMUNICATION NETWORK  
EP2008706632A   2008/02/03 13HU01-036-05   EP2120440   GB   Granted   A METHOD,
TERMINAL AND SYSTEM FOR IMPLEMENTING VIDEO BINDING IN A VOICE COMMUNICATION
NETWORK   EP2008706632A   2008/02/03 13HU01-037-01   CN101064680   CN   Granted
  Method, system and apparatus for realizing multimedia calling service  
CN200610079110.7   2006/04/29 13HU01-037-02   EP2015592   DE   Granted  
REALIZING A MULTIMEDIA CALL SERVICE   EP2007720936A   2007/04/24 13HU01-037-04  
EP2015592   GB   Granted   REALIZING A MULTIMEDIA CALL SERVICE   EP2007720936A  
2007/04/24 13HU01-038-01   CN100531267   CN   Granted   Method for realizing
echo in communication system   CN200510034345.X   2005/04/21 13HU01-038-03  
US7986775   US   Granted   Method for realizing ring back tone in communication
system   US11/875195   2007/10/19 13HU01-039-05   US7349693   US   Granted  
Method for implementing a call connection between a non-local calling subscriber
and a local called subscriber who is an intelligent network subscriber  
US2003486322A   10486322   2002/03/29

 

 A-58 

 

 

Schedule 2.2(i)

 

• Referrals Agreement (Amended) between Inventergy, Inc. and [***],

dated December 15, 2012, as amended May 7, 2013.

- 2% [***] Net Revenues attributed to the Huawei Portfolio

- “Net Revenues” less “expenses paid to third parties as part of the licensing
or sales process”

 

• Referrals Agreement between Inventergy, Inc. and [***] dated January

16, 2013.

- 2% [***] Net Revenues attributed to the Panasonic Portfolio

- “Net Revenues” less “expenses paid to third parties as part of the licensing
or sales process”

 

• Engagement letter, dated July 23, 2013, by Inventergy, Inc. and [***].

- 10% of Net Revenues up to a limit of [***]1

- “Net Revenues” less "…Costs and Expenses and Up-Front Fees that were
previously paid and/or otherwise due to Firm, or similar costs, expenses and
up-front fees paid to other litigation service providers with regard to the
Client Asset Portfolio (e.g. law firm(s) where [***] is conflicted) and that
were not already deducted from previous gross amounts received"

 

• Letter agreement, dated April 10, 2014, between Inventergy, Inc. and [***],
executed April 10, 2014, as extended on October 21, 2014.

- 4% [***] Net Revenues up to a limit of [***]

- “Net Revenue” less “(a) any reimbursement to its licensees due to overpayments
from such licensees to Inventergy and (b) all accrued third party litigation
related expenses reasonably directly related and attributable to the assertion,
enforcement or other related activities for the Patents, only to the extent such
fees and expenses can be reasonably proved by written documentation provided to
[***] including fees for: (i) third party technical experts as litigation
consultants and expert witnesses, litigation firms and damages experts, (ii)
litigation related document preparation costs, and (iii) any court related fees”

 



 

1 Amounts in excess of [***] are the sole financial responsibility of Inventergy

 

 A-59 

 

 

Schedule 2.2(iii)

 

• Patent Rights Assignment Agreement between Inventergy, Inc. and Huawei

Technologies Co., Ltd., executed May 15, 2013.

- 20% of Huawei Net Revenues attributed to the Huawei portfolio

- Remaining $1 million payable to Huawei when Huawei has received $20 million in
Net Revenue

- “Net Revenue means all income…from licensing, revenue sharing, selling or
other monetization of the Transferred Patents, less (a) any reimbursement to its
licensees due to overpayments from such licensees to Assignee and (b) all
accrued third party litigation related expenses reasonably directly related and
attributable to the assertion, enforcement, or other related activities for the
Transferred Patents, only to the extent such fees and expenses can be reasonably
proved by written documentation provided to Assignor, including fees for (i)
third party technical experts as litigation consultants and expert witnesses,
litigation firms and damages experts, (ii) litigation related document
preparation costs and (ii[i]) any court related costs or fees”

 

• Patent Purchase Agreement between Inventergy, Inc. and Panasonic Corporation,

executed October 21, 2013, and amended on December 31, 2015.

- Up to $18 million, 20% of gross transaction proceeds attributed to the
Panasonic portfolio

- Above $18 million, 20% of Net Revenue transactional proceeds attributed to the
Panasonic Portfolio

- “Net Revenue shall mean all proceeds, income, payments and revenue obtained…by
Buyer….in relation to Buyer’s commercialization activities for Patent Assets,
including but not limited to the licensing selling, or other monetization of any
of the Patent Assets, after deducting from Gross Revenue: (1) any governmental
taxes including withholding taxes, (2) any reimbursement to its licensees sue to
overpayments from such licensees to Buyer; and (3) any and all accrued
litigation and/or patent monetization commercialization-related third party
invoiced expenses…Provided, however, that after the Amendment date, Deducted
Costs shall not include any external or internal patent prosecution costs,
including but not limited to legal fees or translation fees for patent
prosecution related matters, or patent maintenance costs. In any event, the
accrued Deducted Costs deducted from Gross Revenue to yield a particular
quarterly Net Revenue shall not exceed more than fifty percent (50%) of the
Gross Revenue applicable to that particular quarterly Net Revenue, but any
excess accrued Deducted Costs may be applied to subsequent Net Revenue.”

 

• Patent Purchase Agreement between Inventergy, Inc. and Nokia Corporation,

executed as of May 23, 2014 and amended as June 11, 2015 and October 27, 2015.

- Inventergy to pay any interest due

- $2.2 million Principle to be paid as per Section 2.2 (ii)

 



 A-60 

 

 

Schedule 4.6

 

Required Approvals

 

• Patent Rights Assignment Agreement between Inventergy, Inc. and Huawei

 

Technologies Co., Ltd. (“Huawei”), executed May 15, 2013 (the “Huawei
Agreement”).

 

• Patent Purchase Agreement between Inventergy, Inc. and Panasonic Corporation
(“Panasonic”), executed October 21, 2013, and amended on December 31, 2015 and
as may be further amended in a form reasonably acceptable to the Collateral
Agent (the “Panasonic Agreement”).

 

• Patent Purchase Agreement between Inventergy, Inc. and Nokia Corporation,

executed as of May 23, 2014 and amended as June 11, 2015 and October 27, 2015.

 

• Referrals Agreement (Amended) between Inventergy, Inc. and [***],

dated December 15, 2012, as amended May 7, 2013.

 

• Referrals Agreement between Inventergy, Inc. and [***] dated January

16, 2013.

 

• Engagement letter, dated July 23, 2013, by Inventergy, Inc. and [***].

 

• Letter agreement, dated April 10, 2014, between Inventergy, Inc. and [***],
executed April 10, 2014, as extended on October 21, 2014.

 

Consent may be required by a majority of the Inventergy Global, Inc.
shareholders to assign the Patents to an SPE.

 



 A-61 

